
	
		II
		Calendar No. 700
		111th CONGRESS
		2d Session
		H. R. 2868
		[Report No. 111–370]
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 9, 2009
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			December 16, 2010
			Reported by Mr.
			 Lieberman, with an amendment and an amendment to the
			 title
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		AN ACT
		To amend the Homeland Security Act of 2002
		  to enhance security and protect against acts of terrorism against chemical
		  facilities, to amend the Safe Drinking Water Act to enhance the security of
		  public water systems, and to amend the Federal Water Pollution Control Act to
		  enhance the security of wastewater treatment works, and for other
		  purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Chemical and Water Security Act of
			 2009.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title; table of
				contents.
					Title I—CHEMICAL FACILITY
				SECURITY
					Sec. 101. Short title.
					Sec. 102. Findings and
				purpose.
					Sec. 103. Extension, modification, and
				recodification of authority of Secretary of Homeland Security to regulate
				security practices at chemical facilities.
					Title II—DRINKING WATER
				SECURITY
					Sec. 201. Short title.
					Sec. 202. Intentional acts affecting the
				security of covered water systems.
					Sec. 203. Study to assess the threat of
				contamination of drinking water distribution systems.
					Title III—WASTEWATER TREATMENT WORKS
				SECURITY
					Sec. 301. Short title.
					Sec. 302. Wastewater treatment works
				security.
				
			ICHEMICAL FACILITY SECURITY
			101.Short titleThis title may be cited as the
			 Chemical Facility Anti-Terrorism Act
			 of 2009.
			102.Findings and purpose
				(a)FindingsCongress makes the following
			 findings:
					(1)The Nation’s chemical sector represents a
			 target that terrorists could exploit to cause consequences, including death,
			 injury, or serious adverse effects to human health, the environment, critical
			 infrastructure, public health, homeland security, national security, and the
			 national economy.
					(2)Chemical facilities that pose such
			 potential consequences and that are vulnerable to terrorist attacks must be
			 protected.
					(3)The Secretary of Homeland Security has
			 statutory authority pursuant to section 550 of the Department of Homeland
			 Security Appropriations Act, 2007 (Public Law 109–295) to regulate the
			 security practices at chemical facilities that are at significant risk of being
			 terrorist targets.
					(4)The Secretary of Homeland Security issued
			 interim final regulations called the Chemical Facility Anti-Terrorism
			 Standards, which became effective on June 8, 2007.
					(b)PurposeThe purpose of this title is to modify and
			 make permanent the authority of the Secretary of Homeland Security to regulate
			 security practices at chemical facilities.
				103.Extension, modification, and recodification
			 of authority of Secretary of Homeland Security to regulate security practices
			 at chemical facilities
				(a)In GeneralThe Homeland Security Act of 2002
			 (6 U.S.C. 101 et
			 seq.) is amended by adding at the end the following new
			 title:
					
						XXIRegulation of Security Practices at
				Chemical Facilities
							2101.DefinitionsIn this title, the following definitions
				apply:
								(1)The term chemical facility
				means any facility—
									(A)at which the owner or operator of the
				facility possesses or plans to possess at any relevant point in time a
				substance of concern; or
									(B)that meets other risk-related criteria
				identified by the Secretary.
									(2)The term chemical facility security
				performance standards means risk-based standards established by the
				Secretary to ensure or enhance the security of a chemical facility against a
				chemical facility terrorist incident that are designed to address the
				following:
									(A)Restricting the area perimeter.
									(B)Securing site assets.
									(C)Screening and controlling access to the
				facility and to restricted areas within the facility by screening or inspecting
				individuals and vehicles as they enter, including—
										(i)measures to deter the unauthorized
				introduction of dangerous substances and devices that may facilitate a chemical
				facility terrorist incident or actions having serious negative consequences for
				the population surrounding the chemical facility; and
										(ii)measures implementing a regularly updated
				identification system that checks the identification of chemical facility
				personnel and other persons seeking access to the chemical facility and that
				discourages abuse through established disciplinary measures.
										(D)Methods to deter, detect, and delay a
				chemical facility terrorist incident, creating sufficient time between
				detection of a chemical facility terrorist incident and the point at which the
				chemical facility terrorist incident becomes successful, including measures
				to—
										(i)deter vehicles from penetrating the
				chemical facility perimeter, gaining unauthorized access to restricted areas,
				or otherwise presenting a hazard to potentially critical targets;
										(ii)deter chemical facility terrorist incidents
				through visible, professional, well-maintained security measures and systems,
				including security personnel, detection systems, barriers and barricades, and
				hardened or reduced value targets;
										(iii)detect chemical facility terrorist
				incidents at early stages through counter-surveillance, frustration of
				opportunity to observe potential targets, surveillance and sensing systems, and
				barriers and barricades; and
										(iv)delay a chemical facility terrorist
				incident for a sufficient period of time so as to allow appropriate response
				through on-site security response, barriers and barricades, hardened targets,
				and well-coordinated response planning.
										(E)Securing and monitoring the shipping,
				receipt, and storage of a substance of concern for the chemical
				facility.
									(F)Deterring theft or diversion of a substance
				of concern.
									(G)Deterring insider sabotage.
									(H)Deterring cyber sabotage, including by
				preventing unauthorized onsite or remote access to critical process controls,
				including supervisory control and data acquisition systems, distributed control
				systems, process control systems, industrial control systems, critical business
				systems, and other sensitive computerized systems.
									(I)Developing and exercising an internal
				emergency plan for owners, operators, and covered individuals of a covered
				chemical facility for responding to chemical facility terrorist incidents at
				the facility, including the provision of appropriate information to any local
				emergency planning committee, local law enforcement officials, and emergency
				response providers to ensure an effective, collective response to terrorist
				incidents.
									(J)Maintaining effective monitoring,
				communications, and warning systems, including—
										(i)measures designed to ensure that security
				systems and equipment are in good working order and inspected, tested,
				calibrated, and otherwise maintained;
										(ii)measures designed to regularly test
				security systems, note deficiencies, correct for detected deficiencies, and
				record results so that they are available for inspection by the Secretary;
				and
										(iii)measures to allow the chemical facility to
				promptly identify and respond to security system and equipment failures or
				malfunctions.
										(K)Ensuring mandatory annual security
				training, exercises, and drills of chemical facility personnel appropriate to
				their roles, responsibilities, and access to a substance of concern, including
				participation by local law enforcement, and local emergency response providers,
				and appropriate supervisory and non-supervisory facility employees and their
				employee representatives, if any.
									(L)Performing personnel surety for individuals
				with access to restricted areas or critical assets by conducting appropriate
				background checks and ensuring appropriate credentials for unescorted visitors
				and chemical facility personnel, including permanent and part-time personnel,
				temporary personnel, and contract personnel, including—
										(i)measures designed to verify and validate
				identity;
										(ii)measures designed to check criminal
				history;
										(iii)measures designed to verify and validate
				legal authorization to work; and
										(iv)measures designed to identify people with
				terrorist ties.
										(M)Escalating the level of protective measures
				for periods of elevated threat.
									(N)Specific threats, vulnerabilities, or risks
				identified by the Secretary for that chemical facility.
									(O)Reporting of significant security incidents
				to the Secretary and to appropriate local law enforcement officials.
									(P)Identifying, investigating, reporting, and
				maintaining records of significant security incidents and suspicious activities
				at or near the covered chemical facility.
									(Q)Establishing one or more officials and an
				organization responsible for—
										(i)security;
										(ii)compliance with the standards under this
				paragraph;
										(iii)serving as the point of contact for
				incident management purposes with Federal, State, local, and tribal agencies,
				law enforcement, and emergency response providers; and
										(iv)coordination with Federal, State, local,
				and tribal agencies, law enforcement, and emergency response providers
				regarding plans and security measures for the collective response to a chemical
				facility terrorist incident.
										(R)Maintaining appropriate records relating to
				the security of the facility, including a copy of the most recent security
				vulnerability assessment and site security plan, at the chemical
				facility.
									(S)Assessing and, as appropriate, utilizing
				methods to reduce the consequences of a terrorist attack.
									(T)Methods to recover or mitigate the release
				of a substance of concern in the event of a chemical facility terrorist
				incident.
									(U)Any additional security performance
				standards the Secretary may specify.
									(3)The term chemical facility terrorist
				incident means any act or attempted act of terrorism or terrorist
				activity committed at, near, or against a chemical facility, including—
									(A)the release of a substance of concern from
				a chemical facility;
									(B)the theft, misappropriation, or misuse of a
				substance of concern from a chemical facility; or
									(C)the sabotage of a chemical facility or a
				substance of concern at a chemical facility.
									(4)The term employee
				representative means the representative of the certified or recognized
				bargaining agent engaged in a collective bargaining relationship with a private
				or public owner or operator of a chemical facility.
								(5)The term covered individual
				means a permanent, temporary, full-time, or part-time employee of a covered
				chemical facility or an employee of an entity with which the covered chemical
				facility has entered into a contract who is performing responsibilities at the
				facility pursuant to the contract.
								(6)The term covered chemical
				facility means a chemical facility that meets the criteria of section
				2102(b)(1).
								(7)The term environment
				means—
									(A)the navigable waters, the waters of the
				contiguous zone, and the ocean waters of which the natural resources are under
				the exclusive management authority of the United States under the
				Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et
				seq.); and
									(B)any other surface water, ground water,
				drinking water supply, land surface or subsurface strata, or ambient air within
				the United States or under the jurisdiction of the United States.
									(8)The term owner or operator
				with respect to a facility means any of the following:
									(A)The person who owns the facility.
									(B)The person who has responsibility for daily
				operation of the facility.
									(C)The person who leases the facility.
									(9)The term person means an
				individual, trust, firm, joint stock company, corporation (including a
				government corporation), partnership, association, State, municipality,
				commission, political subdivision of a State, or any interstate body and shall
				include each department, agency, and instrumentality of the United
				States.
								(10)The term release means any
				spilling, leaking, pumping, pouring, emitting, emptying, discharging,
				injecting, escaping, leaching, dumping, or disposing into the environment
				(including the abandonment or discarding of barrels, containers, and other
				closed receptacles containing any hazardous substance or pollutant or
				contaminant).
								(11)The term substance of concern
				means a chemical substance in quantity and form that is so designated by the
				Secretary under section 2102(a).
								(12)The term method to reduce the
				consequences of a terrorist attack means a measure used at a chemical
				facility that reduces or eliminates the potential consequences of a chemical
				facility terrorist incident, including—
									(A)the elimination or reduction in the amount
				of a substance of concern possessed or planned to be possessed by an owner or
				operator of a covered chemical facility through the use of alternate
				substances, formulations, or processes;
									(B)the modification of pressures,
				temperatures, or concentrations of a substance of concern; and
									(C)the reduction or elimination of onsite
				handling of a substance of concern through improvement of inventory control or
				chemical use efficiency.
									(13)The term academic laboratory
				means a facility or area owned by an institution of higher education (as
				defined under section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) or
				a non-profit research institute or teaching hospital that has a formal
				affiliation with an institution of higher education, including photo
				laboratories, art studios, field laboratories, research farms, chemical
				stockrooms, and preparatory laboratories, where relatively small quantities of
				chemicals and other substances, as determined by the Secretary, are used on a
				non-production basis for teaching, research, or diagnostic purposes, and are
				stored and used in containers that are typically manipulated by one
				person.
								2102.Risk-based designation and ranking of
				chemical facilities
								(a)Substances of Concern
									(1)Designation by the secretaryThe Secretary may designate any chemical
				substance as a substance of concern and establish the threshold quantity for
				each such substance of concern.
									(2)Matters for considerationIn designating a chemical substance or
				establishing or adjusting the threshold quantity for a chemical substance under
				paragraph (1), the Secretary shall consider the potential extent of death,
				injury, and serious adverse effects to human health, the environment, critical
				infrastructure, public health, homeland security, national security, and the
				national economy that could result from a chemical facility terrorist
				incident.
									(b)List of covered Chemical
				Facilities
									(1)Criteria for list of
				facilitiesThe Secretary
				shall maintain a list of covered chemical facilities that the Secretary
				determines are of sufficient security risk for inclusion on the list based on
				the following criteria:
										(A)The potential threat or likelihood that the
				chemical facility will be the target of a chemical facility terrorist
				incident.
										(B)The potential extent and likelihood of
				death, injury, or serious adverse effects to human health, the environment,
				critical infrastructure, public health, homeland security, national security,
				and the national economy that could result from a chemical facility terrorist
				incident.
										(C)The proximity of the chemical facility to
				large population centers.
										(2)Submission of informationThe Secretary may require the submission of
				information with respect to the quantities of substances of concern that an
				owner or operator of a chemical facility possesses or plans to possess in order
				to determine whether to designate a chemical facility as a covered chemical
				facility for purposes of this title.
									(c)Assignment of Chemical Facilities to
				Risk-Based Tiers
									(1)AssignmentThe Secretary shall assign each covered
				chemical facility to one of four risk-based tiers established by the Secretary,
				with tier one representing the highest degree of risk and tier four the lowest
				degree of risk.
									(2)Provision of informationThe Secretary may request, and the owner or
				operator of a covered chemical facility shall provide, any additional
				information beyond any information required to be submitted under subsection
				(b)(2) that may be necessary for the Secretary to assign the chemical facility
				to the appropriate tier under paragraph (1).
									(3)NotificationNot later than 60 days after the date on
				which the Secretary determines that a chemical facility is a covered chemical
				facility or is no longer a covered chemical facility or changes the tier
				assignment under paragraph (1) of a covered chemical facility, the Secretary
				shall notify the owner or operator of that chemical facility of that
				determination or change together with the reason for the determination or
				change and, upon the request of the owner or operator of a covered chemical
				facility, provide to the owner or operator of the covered chemical facility the
				following information:
										(A)The number of individuals at risk of death,
				injury, or severe adverse effects to human health as a result of a worst case
				chemical facility terrorist incident at the covered chemical facility.
										(B)Information related to the criticality of
				the covered chemical facility.
										(C)The proximity or interrelationship of the
				covered chemical facility to other critical infrastructure.
										(d)Requirement for reviewThe Secretary—
									(1)shall periodically review—
										(A)the designation of a chemical substance as
				a substance of concern and the threshold quantity for the substance under
				subsection (a)(1); and
										(B)the criteria under subsection (b)(1);
				and
										(2)may, at any time, determine whether a
				chemical facility is a covered chemical facility or change the tier to which
				such a facility is assigned under subsection (c)(1).
									(e)Provision of threat-related
				informationIn order to
				effectively assess the vulnerabilities to a covered chemical facility, the
				Secretary shall provide to the owner, operator, or security officer of a
				covered chemical facility threat information regarding probable threats to the
				facility and methods that could be used in a chemical facility terrorist
				incident.
								2103.Security vulnerability assessments and site
				security plans
								(a)In general
									(1)RequirementThe Secretary shall—
										(A)establish standards, protocols, and
				procedures for security vulnerability assessments and site security plans to be
				required for covered chemical facilities;
										(B)require the owner or operator of each
				covered chemical facility to—
											(i)conduct an assessment of the vulnerability
				of the covered chemical facility to a range of chemical facility terrorist
				incidents, including an incident that results in a worst-case release of a
				substance of concern, and submit such assessment to the Secretary;
											(ii)prepare and implement a site security plan
				for that covered chemical facility that addresses the security vulnerability
				assessment and meets the risk-based chemical security performance standards
				under subsection (c) and submit such plan to the Secretary;
											(iii)include at least one supervisory and at
				least one non-supervisory employee of the covered chemical facility, and at
				least one employee representative from each bargaining agent at the covered
				chemical facility, if any, in developing the security vulnerability assessment
				and site security plan required under this section; and
											(iv)include, with the submission of a security
				vulnerability assessment and the site security plan of the covered chemical
				facility under this section, a signed statement by the owner or operator of the
				covered chemical facility that certifies that the submission is provided to the
				Secretary with knowledge of the penalty provisions under section 2107;
											(C)set deadlines, by tier, for the completion
				of security vulnerability assessments and site security plans;
										(D)upon request, as necessary, and to the
				extent that resources permit, provide technical assistance to a covered
				chemical facility conducting a vulnerability assessment or site security plan
				required under this section;
										(E)establish specific deadlines and
				requirements for the submission by a covered chemical facility of information
				describing—
											(i)any change in the use by the covered
				chemical facility of more than a threshold amount of any substance of concern
				that may affect the requirements of the chemical facility under this title;
				or
											(ii)any material modification to a covered
				chemical facility’s operations or site that may affect the security
				vulnerability assessment or site security plan submitted by the covered
				chemical facility;
											(F)require the owner or operator of a covered
				chemical facility to review and resubmit a security vulnerability assessment or
				site security plan not less frequently than once every 5 years;
										(G)not later than 180 days after the date on
				which the Secretary receives a security vulnerability assessment or site
				security plan under this title, review and approve or disapprove such
				assessment or plan and notify the covered chemical facility of such approval or
				disapproval; and
										(H)establish, as appropriate, modified or
				separate standards, protocols, and procedures for security vulnerability
				assessments and site security plans for covered chemical facilities that are
				also academic laboratories.
										(2)Inherently governmental
				functionThe approval or
				disapproval of a security vulnerability assessment or site security plan under
				this section is an inherently governmental function.
									(b)Participation in preparation of security
				vulnerability assessments or site security plansAny person selected by the owner or
				operator of a covered chemical facility or by a certified or recognized
				bargaining agent of a covered chemical facility to participate in the
				development of the security vulnerability assessment or site security plan
				required under this section for such covered chemical facility shall be
				permitted to participate if the person possesses knowledge, experience,
				training, or education relevant to the portion of the security vulnerability
				assessment or site security plan on which the person is participating.
								(c)Risk-based chemical security performance
				standardsThe Secretary shall
				establish risk-based chemical security performance standards for the site
				security plans required to be prepared by covered chemical facilities. In
				establishing such standards, the Secretary shall—
									(1)require separate and, as appropriate,
				increasingly stringent risk-based chemical security performance standards for
				site security plans as the level of risk associated with the tier increases;
				and
									(2)permit each covered chemical facility
				submitting a site security plan to select a combination of security measures
				that satisfy the risk-based chemical security performance standards established
				by the Secretary under this subsection.
									(d)Co-Located Chemical
				FacilitiesThe Secretary may
				allow an owner or operator of a covered chemical facility that is located
				geographically close, as determined by the Secretary, to another covered
				chemical facility to develop and implement coordinated security vulnerability
				assessments and site security plans.
								(e)Alternate security programs satisfying
				requirements for security vulnerability assessment and site security
				plan
									(1)Acceptance of programIn response to a request by an owner or
				operator of a covered chemical facility, the Secretary may accept an alternate
				security program submitted by the owner or operator of the facility as a
				component of the security vulnerability assessment or site security plan
				required under this section, if the Secretary determines that such alternate
				security program, in combination with other components of the security
				vulnerability assessment and site security plan submitted by the owner or
				operator of the facility—
										(A)meets the requirements of this title and
				the regulations promulgated pursuant to this title;
										(B)provides an equivalent level of security to
				the level of security established pursuant to the regulations promulgated
				pursuant to this title; and
										(C)includes employee participation as required
				under subsection (a)(1)(B)(iii).
										(2)Secretarial review requiredNothing in this subsection shall relieve
				the Secretary of the obligation—
										(A)to review a security vulnerability
				assessment and site security plan submitted by a covered chemical facility
				under this section; and
										(B)to approve or disapprove each such
				assessment or plan on an individual basis according to the deadlines
				established under subsection (a).
										(3)Covered facility’s obligations
				unaffectedNothing in this
				subsection shall relieve any covered chemical facility of the obligation and
				responsibility to comply with all of the requirements of this title.
									(4)Personnel surety alternate security
				programIn response to an
				application from a non-profit, personnel surety accrediting organization acting
				on behalf of, and with written authorization from, the owner or operator of a
				covered chemical facility, the Secretary may accept a personnel surety
				alternate security program that meets the requirements of section 2115 and
				provides for a background check process that is—
										(A)expedited, affordable, reliable, and
				accurate;
										(B)fully protective of the rights of covered
				individuals through procedures that are consistent with the privacy protections
				available under the Fair Credit Reporting Act (15 U.S.C. 1681 et seq.); and
										(C)a single background check consistent with a
				risk-based tiered program.
										(f)Other Authorities
									(1)Regulation of maritime facilities
										(A)Risk-Based TieringNotwithstanding any other provision of law,
				the owner or operator of a chemical facility required to submit a facility
				security plan under section 70103(c) of title 46,
				United States Code, shall be required to submit information to the Secretary
				necessary to determine whether to designate such a facility as a covered
				chemical facility and to assign the facility to a risk-based tier under section
				2102 of this title.
										(B)Additional MeasuresIn the case of a facility designated as a
				covered chemical facility under this title for which a facility security plan
				is required to be submitted under
				section
				70103(c) of title 46, United States Code, the Commandant of the
				Coast Guard, after consultation with the Secretary, shall require the owner or
				operator of such facility to update the vulnerability assessments and facility
				security plans required under that section, if necessary, to ensure an
				equivalent level of security for substances of concern, including the
				requirements under section 2111, in the same manner as other covered chemical
				facilities in this title.
										(C)Personnel surety
											(i)ExceptionA facility designated as a covered chemical
				facility under this title that has had its facility security plan approved
				under section
				70103(c) of title 46, United States Code, shall not be required
				to update or amend such plan in order to meet the requirements of section 2115
				of this title.
											(ii)Equivalent accessAn individual described in section
				2115(a)(1)(B) who has been granted access to restricted areas or critical
				assets by the owner or operator of a facility for which a security plan is
				required to be submitted under
				section
				70103(c) of title 46, United States Code, may be considered by
				that owner or operator to have satisfied the requirement for passing a security
				background check otherwise required under section 2115 for purposes of granting
				the individual access to restricted areas or critical assets of a covered
				chemical facility that is owned or operated by the same owner or
				operator.
											(D)Information Sharing and
				ProtectionNotwithstanding
				section
				70103(d) of title 46, United States Code, the Commandant of the
				Coast Guard, after consultation with the Secretary, shall apply the information
				sharing and protection requirements in section 2110 of this title to a facility
				described in subparagraph (B).
										(E)EnforcementThe Secretary shall establish, by
				rulemaking, procedures to ensure that an owner or operator of a covered
				chemical facility required to update the vulnerability assessment and facility
				security plan for the facility under subparagraph (B) is in compliance with the
				requirements of this title.
										(F)Formal agreementThe Secretary shall—
											(i)require the Office of Infrastructure
				Protection and the Coast Guard to enter into a formal agreement detailing their
				respective roles and responsibilities in carrying out the requirements of this
				title, which shall ensure that the enforcement and compliance requirements
				under this title and
				section
				70103 of title 46, United States Code, are not conflicting or
				duplicative; and
											(ii)designate the agency responsible for
				enforcing the requirements of this title with respect to covered chemical
				facilities for which facility security plans are required to be submitted under
				section
				70103(c) of title 46, United States Code, consistent with the
				requirements of subparagraphs (B) and (D).
											(2)Coordination of storage licensing or
				permitting requirementIn the
				case of any storage required to be licensed or permitted under
				chapter 40 of title 18,
				United States Code, the Secretary shall prescribe the rules and regulations for
				the implementation of this section with the concurrence of the Attorney General
				and avoid unnecessary duplication of regulatory requirements.
									(g)Role of employees
									(1)Description of role requiredSite security plans required under this
				section shall describe the roles or responsibilities that covered individuals
				are expected to perform to deter or respond to a chemical facility terrorist
				incident.
									(2)Annual training for employeesThe owner or operator of a covered chemical
				facility required to submit a site security plan under this section shall
				annually provide each covered individual with a role or responsibility referred
				to in paragraph (1) at the facility with a minimum of 8 hours of training. Such
				training shall, as relevant to the role or responsibility of such covered
				individual—
										(A)include an identification and discussion of
				substances of concern;
										(B)include a discussion of possible
				consequences of a chemical facility terrorist incident;
										(C)review and exercise the covered chemical
				facility’s site security plan, including any requirements for differing threat
				levels;
										(D)include a review of information protection
				requirements;
										(E)include a discussion of physical and cyber
				security equipment, systems, and methods used to achieve chemical security
				performance standards;
										(F)allow training with other relevant
				participants, including Federal, State, local, and tribal authorities, and
				first responders, where appropriate;
										(G)use existing national voluntary consensus
				standards, chosen jointly with employee representatives, if any;
										(H)allow instruction through government
				training programs, chemical facilities, academic institutions, nonprofit
				organizations, industry and private organizations, employee organizations, and
				other relevant entities that provide such training;
										(I)use multiple training media and methods;
				and
										(J)include a discussion of appropriate
				emergency response procedures, including procedures to mitigate the effects of
				a chemical facility terrorist incident.
										(3)Equivalent trainingDuring any year, with respect to any
				covered individual with roles or responsibilities under paragraph (1), an owner
				or operator of a covered chemical facility may satisfy any of the training
				requirements for such covered individual under subparagraph (A), (B), (C), (D),
				(E), or (J) of paragraph (2) through training that such owner or operator
				certifies, in a manner prescribed by the Secretary, is equivalent.
									(4)Worker training grant program
										(A)AuthorityThe Secretary shall establish a grant
				program to award grants to or enter into cooperative agreements with eligible
				entities to provide for the training and education of covered individuals with
				roles or responsibilities described in paragraph (1) and first responders and
				emergency response providers who would respond to a chemical facility terrorist
				incident.
										(B)AdministrationThe Secretary shall seek to enter into an
				agreement with the Director of the National Institute for Environmental Health
				Sciences, or with the head of another Federal or State agency, to make and
				administer grants or cooperative agreements under this paragraph.
										(C)Use of fundsThe recipient of funds under this paragraph
				shall use such funds to provide for the training and education of covered
				individuals with roles or responsibilities described in paragraph (1), first
				responders, and emergency response providers, including—
											(i)the annual mandatory training specified in
				paragraph (2); and
											(ii)other appropriate training to protect
				nearby persons, property, critical infrastructure, or the environment from the
				effects of a chemical facility terrorist incident.
											(D)Eligible entitiesFor purposes of this paragraph, an eligible
				entity is a nonprofit organization with demonstrated experience in implementing
				and operating successful worker or first responder health and safety or
				security training programs.
										(E)Presumption of Congress relating to
				competitive procedures
											(i)PresumptionIt is the presumption of Congress that
				grants awarded under this paragraph will be awarded using competitive
				procedures based on merit.
											(ii)Report to CongressIf grants are awarded under this paragraph
				using procedures other than competitive procedures, the Secretary shall submit
				to Congress a report explaining why competitive procedures were not
				used.
											(F)Prohibition on earmarksNone of the funds appropriated to carry out
				this paragraph may be used for a congressional earmark as defined in clause 9d,
				of Rule XXI of the rules of the House of Representatives of the 111th
				Congress.
										(h)State, Regional, or Local governmental
				entitiesNo covered chemical
				facility shall be required under State, local, or tribal law to provide a
				vulnerability assessment or site security plan described under this title to
				any State, regional, local, or tribal government entity solely by reason of the
				requirement under subsection (a) that the covered chemical facility submit such
				an assessment and plan to the Secretary.
								2104.Site inspections
								(a)Right
				of EntryFor purposes of
				carrying out this title, the Secretary shall have, at a reasonable time and on
				presentation of credentials, a right of entry to, on, or through any property
				of a covered chemical facility or any property on which any record required to
				be maintained under this section is located.
								(b)Inspections and Verifications
									(1)In generalThe Secretary shall, at such time and place
				as the Secretary determines to be reasonable and appropriate, conduct chemical
				facility security inspections and verifications.
									(2)RequirementsTo ensure and evaluate compliance with this
				title, including any regulations or requirements adopted by the Secretary in
				furtherance of the purposes of this title, in conducting an inspection or
				verification under paragraph (1), the Secretary shall have access to the
				owners, operators, employees, and employee representatives, if any, of a
				covered chemical facility.
									(c)Unannounced inspectionsIn addition to any inspection conducted
				pursuant to subsection (b), the Secretary shall require covered chemical
				facilities assigned to tier 1 and tier 2 under section 2102(c)(1) to undergo
				unannounced facility inspections. The inspections required under this
				subsection shall be—
									(1)conducted without prior notice to the
				facility;
									(2)designed to evaluate at the chemical
				facility undergoing inspection—
										(A)the ability of the chemical facility to
				prevent a chemical facility terrorist incident that the site security plan of
				the facility is intended to prevent;
										(B)the ability of the chemical facility to
				protect against security threats that are required to be addressed by the site
				security plan of the facility; and
										(C)any weaknesses in the site security plan of
				the chemical facility;
										(3)conducted so as not to affect the actual
				security, physical integrity, safety, or regular operations of the chemical
				facility or its employees while the inspection is conducted; and
									(4)conducted—
										(A)every two years in the case of a covered
				chemical facility assigned to tier 1; and
										(B)every four years in the case of a covered
				chemical facility assigned to tier 2.
										(d)Chemical facility inspectors
				authorizedDuring fiscal
				years 2011 and 2012, subject to the availability of appropriations for such
				purpose, the Secretary shall increase by not fewer than 100 the total number of
				chemical facility inspectors within the Department to ensure compliance with
				this title.
								(e)Confidential communicationsThe Secretary shall offer non-supervisory
				employees the opportunity to confidentially communicate information relevant to
				the employer’s compliance or non-compliance with this title, including
				compliance or non-compliance with any regulation or requirement adopted by the
				Secretary in furtherance of the purposes of this title. An employee
				representative of each certified or recognized bargaining agent at the covered
				chemical facility, if any, or, if none, a non-supervisory employee, shall be
				given the opportunity to accompany the Secretary during a physical inspection
				of such covered chemical facility for the purpose of aiding in such inspection,
				if representatives of the owner or operator of the covered chemical facility
				will also be accompanying the Secretary on such inspection.
								2105.Records
								(a)Request for recordsIn carrying out this title, the Secretary
				may require submission of, or on presentation of credentials may at reasonable
				times obtain access to and copy, any records, including any records maintained
				in electronic format, necessary for—
									(1)reviewing or analyzing a security
				vulnerability assessment or site security plan submitted under section 2103;
				or
									(2)assessing the implementation of such a site
				security plan.
									(b)Proper handling of recordsIn accessing or copying any records under
				subsection (a), the Secretary shall ensure that such records are handled and
				secured appropriately in accordance with section 2110.
								2106.Timely sharing of threat
				information
								(a)Responsibilities of SecretaryUpon the receipt of information concerning
				a threat that is relevant to a certain covered chemical facility, the Secretary
				shall provide such information in a timely manner, to the maximum extent
				practicable under applicable authority and in the interests of national
				security, to the owner, operator, or security officer of that covered chemical
				facility, to a representative of each recognized or certified bargaining agent
				at the facility, if any, and to relevant State, local, and tribal authorities,
				including the State Homeland Security Advisor, if any.
								(b)Responsibilities of owner or
				operatorThe Secretary shall
				require the owner or operator of a covered chemical facility to provide to the
				Secretary in a timely manner, information concerning a threat about any
				significant security incident or threat to the covered chemical facility or any
				intentional or unauthorized penetration of the physical security or cyber
				security of the covered chemical facility whether successful or
				unsuccessful.
								2107.Enforcement
								(a)Review of security vulnerability assessment
				and site security plan
									(1)DisapprovalThe Secretary shall disapprove a security
				vulnerability assessment or site security plan submitted under this title if
				the Secretary determines, in his or her discretion, that—
										(A)the security vulnerability assessment or
				site security plan does not comply with the standards, protocols, or procedures
				under section 2103(a)(1)(A); or
										(B)in the case of a site security plan—
											(i)the plan or the implementation of the plan
				is insufficient to address vulnerabilities identified in a security
				vulnerability assessment, site inspection, or unannounced inspection of the
				covered chemical facility; or
											(ii)the plan fails to meet all applicable
				chemical facility security performance standards.
											(2)Notification of disapprovalIf the Secretary disapproves the security
				vulnerability assessment or site security plan submitted by a covered chemical
				facility under this title or the implementation of a site security plan by such
				a chemical facility, the Secretary shall provide the owner or operator of the
				covered chemical facility a written notification of the disapproval not later
				than 14 days after the date on which the Secretary disapproves such assessment
				or plan, that—
										(A)includes a clear explanation of
				deficiencies in the assessment, plan, or implementation of the plan; and
										(B)requires the owner or operator of the
				covered chemical facility to revise the assessment or plan to address any
				deficiencies and, by such date as the Secretary determines is appropriate, to
				submit to the Secretary the revised assessment or plan.
										(b)Remedies
									(1)Order for complianceWhenever the Secretary determines that the
				owner or operator of a covered chemical facility has violated or is in
				violation of any requirement of this title or has failed or is failing to
				address any deficiencies in the assessment, plan, or implementation of the plan
				by such date as the Secretary determines to be appropriate, the Secretary
				may—
										(A)after providing notice to the owner or
				operator of the covered chemical facility and an opportunity, pursuant to the
				regulations issued under this title, for such owner or operator to seek
				departmental review of the Secretary’s determination, issue an order assessing
				an administrative penalty of not more than $25,000 for each day on which a past
				or current violation occurs or a failure to comply continues, requiring
				compliance immediately or within a specified time period, or both; or
										(B)in a civil action, obtain appropriate
				equitable relief, a civil penalty of not more than $25,000 for each day on
				which a past or current violation occurs or a failure to comply continues, or
				both.
										(2)Order to cease operationsWhenever the Secretary determines that the
				owner or operator of a covered chemical facility continues to be in
				noncompliance after an order for compliance is issued under paragraph (1), the
				Secretary may issue an order to the owner or operator to cease operations at
				the facility until compliance is achieved to the satisfaction of the
				Secretary.
									(c)Applicability of penaltiesA penalty under subsection (b)(1) may be
				awarded for any violation of this title, including a violation of the
				whistleblower protections under section 2108.
								2108.Whistleblower protections
								(a)EstablishmentThe Secretary shall establish and provide
				information to the public regarding a process by which any person may submit a
				report to the Secretary regarding problems, deficiencies, or vulnerabilities at
				a covered chemical facility associated with the risk of a chemical facility
				terrorist incident.
								(b)ConfidentialityThe Secretary shall keep confidential the
				identity of a person who submits a report under subsection (a), and any such
				report shall be treated as protected information under section 2110 to the
				extent that it does not consist of publicly available information.
								(c)Acknowledgment of receiptIf a report submitted under subsection (a)
				identifies the person submitting the report, the Secretary shall respond
				promptly to such person to acknowledge receipt of the report.
								(d)Steps to address problemsThe Secretary shall review and consider the
				information provided in any report submitted under subsection (a) and shall, as
				necessary, take appropriate steps under this title to address any problem,
				deficiency, or vulnerability identified in the report.
								(e)Retaliation prohibited
									(1)ProhibitionNo owner or operator of a covered chemical
				facility, for-profit or not-for-profit corporation, association, or any
				contractor, subcontractor or agent thereof, may discharge any employee or
				otherwise discriminate against any employee with respect to the employee’s
				compensation, terms, conditions, or other privileges of employment because the
				employee (or any person acting pursuant to a request of the employee)—
										(A)notified the Secretary, the owner or
				operator of a covered chemical facility, or the employee’s employer of an
				alleged violation of this title, including notification of such an alleged
				violation through communications related to carrying out the employee’s job
				duties;
										(B)refused to participate in any conduct that
				the employee reasonably believes is in noncompliance with a requirement of this
				title, if the employee has identified the alleged noncompliance to the
				employer;
										(C)testified before or otherwise provided
				information relevant for Congress or for any Federal or State proceeding
				regarding any provision (or proposed provision) of this title;
										(D)commenced, caused to be commenced, or is
				about to commence or cause to be commenced a proceeding under this
				title;
										(E)testified or is about to testify in any
				such proceeding; or
										(F)assisted or participated or is about to
				assist or participate in any manner in such a proceeding or in any other manner
				in such a proceeding or in any other action to carry out the purposes of this
				title.
										(2)Enforcement actionAny employee covered by this section who
				alleges discrimination by an employer in violation of paragraph (1) may bring
				an action governed by the rules and procedures, legal burdens of proof, and
				remedies applicable under subsections (d) through (h) of
				section
				20109 of title 49, United States Code. A party may seek
				district court review as set forth in subsection (d)(3) of such section not
				later than 90 days after receiving a written final determination by the
				Secretary of Labor.
									(3)Prohibited personnel practices affecting
				the Department
										(A)In generalNotwithstanding any other provision of law,
				any individual holding or applying for a position within the Department shall
				be covered by—
											(i)paragraphs (1), (8), and (9) of
				section
				2302(b) of title 5, United States Code;
											(ii)any provision of law implementing any of
				such paragraphs by providing any right or remedy available to an employee or
				applicant for employment in the civil service; and
											(iii)any rule or regulation prescribed under any
				such paragraph.
											(B)Rule of constructionNothing in this paragraph shall be
				construed to affect any rights, apart from those referred to in subparagraph
				(A), to which an individual described in that subparagraph might otherwise be
				entitled to under law.
										2109.Federal preemptionThis title does not preclude or deny any
				right of any State or political subdivision thereof to adopt or enforce any
				regulation, requirement, or standard of performance with respect to a covered
				chemical facility that is more stringent than a regulation, requirement, or
				standard of performance issued under this title, or otherwise impair any right
				or jurisdiction of any State or political subdivision thereof with respect to
				covered chemical facilities within that State or political subdivision
				thereof.
							2110.Protection of information
								(a)Prohibition of Public Disclosure of
				Protected InformationProtected information, as described in
				subsection (g)—
									(1)shall be exempt from disclosure under
				section
				552 of title 5, United States Code; and
									(2)shall not be made available pursuant to any
				State, local, or tribal law requiring disclosure of information or
				records.
									(b)Information sharing
									(1)In generalThe Secretary shall prescribe such
				regulations, and may issue such orders, as necessary to prohibit the
				unauthorized disclosure of protected information, as described in subsection
				(g).
									(2)Sharing of protected
				informationThe regulations
				under paragraph (1) shall provide standards for and facilitate the appropriate
				sharing of protected information with and between Federal, State, local, and
				tribal authorities, emergency response providers, law enforcement officials,
				designated supervisory and nonsupervisory covered chemical facility personnel
				with security, operational, or fiduciary responsibility for the facility, and
				designated facility employee representatives, if any. Such standards shall
				include procedures for the sharing of all portions of a covered chemical
				facility’s vulnerability assessment and site security plan relating to the
				roles and responsibilities of covered individuals under section 2103(g)(1) with
				a representative of each certified or recognized bargaining agent representing
				such covered individuals, if any, or, if none, with at least one supervisory
				and at least one non-supervisory employee with roles or responsibilities under
				section 2103(g)(1).
									(3)PenaltiesProtected information, as described in
				subsection (g), shall not be shared except in accordance with the regulations
				under paragraph (1). Whoever discloses protected information in knowing
				violation of the regulations and orders issued under paragraph (1) shall be
				fined under title 18, United States Code, imprisoned for not more than one
				year, or both, and, in the case of a Federal officeholder or employee, shall be
				removed from Federal office or employment.
									(c)Treatment of information in adjudicative
				proceedingsIn any judicial
				or administrative proceeding, protected information described in subsection (g)
				shall be treated in a manner consistent with the treatment of sensitive
				security information under section 525 of the Department of Homeland Security
				Appropriations Act, 2007 (Public Law 109–295; 120 Stat.
				1381).
								(d)Other obligations unaffectedExcept as provided in section 2103(h),
				nothing in this section affects any obligation of the owner or operator of a
				chemical facility under any other law to submit or make available information
				required by such other law to facility employees, employee organizations, or a
				Federal, State, tribal, or local government.
								(e)Submission of information to
				CongressNothing in this
				title shall permit or authorize the withholding of information from Congress or
				any committee or subcommittee thereof.
								(f)Disclosure of Independently Furnished
				InformationNothing in this
				title shall affect any authority or obligation of a Federal, State, local, or
				tribal government agency to protect or disclose any record or information that
				the Federal, State, local, or tribal government agency obtains from a chemical
				facility under any other law.
								(g)Protected Information
									(1)In generalFor purposes of this title, the term
				protected information means any of the following:
										(A)Security vulnerability assessments and site
				security plans, including any assessment required under section 2111.
										(B)Portions of the following documents,
				records, orders, notices, or letters that the Secretary has determined by
				regulation would be detrimental to chemical facility security if disclosed and
				that are developed by the Secretary or the owner or operator of a covered
				chemical facility for the purposes of this title:
											(i)Documents directly related to the
				Secretary’s review and approval or disapproval of vulnerability assessments and
				site security plans under this title.
											(ii)Documents directly related to inspections
				and audits under this title.
											(iii)Orders, notices, or letters regarding the
				compliance of a covered chemical facility with the requirements of this
				title.
											(iv)Information, documents, or records required
				to be provided to or created by the Secretary under subsection (b) or (c) of
				section 2102.
											(v)Documents directly related to security
				drills and training exercises, security threats and breaches of security, and
				maintenance, calibration, and testing of security equipment.
											(C)Other information, documents, or records
				developed exclusively for the purposes of this title that the Secretary has
				determined by regulation would, if disclosed, be detrimental to chemical
				facility security.
										(2)ExclusionsNotwithstanding paragraph (1), the term
				‘protected information’ does not include—
										(A)information, other than a security
				vulnerability assessment or site security plan, that the Secretary has
				determined by regulation to be—
											(i)appropriate to describe facility compliance
				with the requirements of this title and the Secretary’s implementation of such
				requirements; and
											(ii)not detrimental to chemical facility
				security if disclosed; or
											(B)information, whether or not also contained
				in a security vulnerability assessment, site security plan, or in a document,
				record, order, notice, or letter, or portion thereof, described in subparagraph
				(B) or (C) of paragraph (1), that is obtained from another source with respect
				to which the Secretary has not made a determination under either such
				subparagraph, including—
											(i)information that is required to be made
				publicly available under any other provision of law; and
											(ii)information that a chemical facility has
				lawfully disclosed other than in a submission to the Secretary pursuant to a
				requirement of this title.
											2111.Methods to reduce the consequences of a
				terrorist attack
								(a)Assessment required
									(1)AssessmentThe owner or operator of a covered chemical
				facility shall include in the site security plan conducted pursuant to section
				2103, an assessment of methods to reduce the consequences of a terrorist attack
				on that chemical facility, including—
										(A)a description of the methods to reduce the
				consequences of a terrorist attack implemented and considered for
				implementation by the covered chemical facility;
										(B)the degree to which each method to reduce
				the consequences of a terrorist attack, if already implemented, has reduced,
				or, if implemented, could reduce, the potential extent of death, injury, or
				serious adverse effects to human health resulting from a release of a substance
				of concern;
										(C)the technical feasibility, costs, avoided
				costs (including liabilities), personnel implications, savings, and
				applicability of implementing each method to reduce the consequences of a
				terrorist attack; and
										(D)any other information that the owner or
				operator of the covered chemical facility considered in conducting the
				assessment.
										(2)FeasibleFor the purposes of this section, the term
				feasible means feasible with the use of best technology,
				techniques, and other means that the Secretary finds, after examination for
				efficacy under field conditions and not solely under laboratory conditions, are
				available for use at the covered chemical facility.
									(b)Implementation
									(1)Implementation
										(A)In generalThe owner or operator of a covered chemical
				facility that is assigned to tier 1 or tier 2 because of the potential extent
				and likelihood of death, injury, and serious adverse effects to human health,
				the environment, critical infrastructure, public health, homeland security,
				national security, and the national economy from a release of a substance of
				concern at the covered chemical facility, shall implement methods to reduce the
				consequences of a terrorist attack on the chemical facility if the Director of
				the Office of Chemical Facility Security determines, in his or her discretion,
				using the assessment conducted pursuant to subsection (a), that the
				implementation of such methods at the facility—
											(i)would significantly reduce the risk of
				death, injury, or serious adverse effects to human health resulting from a
				chemical facility terrorist incident but—
												(I)would not increase the interim storage of a
				substance of concern outside the facility;
												(II)would not directly result in the creation
				of a new covered chemical facility assigned to tier 1 or tier 2 because of the
				potential extent and likelihood of death, injury, and serious adverse effects
				to human health, the environment, critical infrastructure, public health,
				homeland security, national security, and the national economy from a release
				of a substance of concern at the covered chemical facility;
												(III)would not result in the reassignment of an
				existing covered chemical facility from tier 3 or tier 4 to tier 1 or tier 2
				because of the potential extent and likelihood of death, injury, and serious
				adverse effects to human health, the environment, critical infrastructure,
				public health, homeland security, national security, and the national economy
				from a release of a substance of concern at the covered chemical facility;
				and
												(IV)would not significantly increase the
				potential extent and likelihood of death, injury, and serious adverse effects
				to human health, the environment, critical infrastructure, public health,
				homeland security, national security, and the national economy from a release
				of a substance of concern due to a terrorist attack on the transportation
				infrastructure of the United States;
												(ii)can feasibly be incorporated into the
				operation of the covered chemical facility; and
											(iii)would not significantly and demonstrably
				impair the ability of the owner or operator of the covered chemical facility to
				continue the business of the facility at its location.
											(B)Written determinationA determination by the Director of the
				Office of Chemical Facility Security pursuant to subparagraph (A) shall be made
				in writing and include the basis and reasons for such determination, including
				the Director’s analysis of the covered chemical facility’s assessment of the
				technical feasibility, costs, avoided costs (including liabilities), personnel
				implications, savings, and applicability of implementing each method to reduce
				the consequences of a terrorist attack.
										(C)Maritime facilitiesWith respect to a covered chemical facility
				for which a security plan is required under
				section
				70103(c) of title 46, United States Code, a written
				determination pursuant to subparagraph (A) shall be made only after
				consultation with the Captain of the Port for the area in which the covered
				chemical facility is located.
										(2)Review of inability to comply
										(A)In generalAn owner or operator of a covered chemical
				facility who is unable to comply with the Director’s determination under
				paragraph (1) shall, within 120 days of receipt of the Director’s
				determination, provide to the Secretary a written explanation that includes the
				reasons therefor. Such written explanation shall specify whether the owner or
				operator’s inability to comply arises under clause (ii) or (iii) of paragraph
				(1)(A), or both.
										(B)ReviewNot later than 120 days after receipt of an
				explanation submitted under subparagraph (A), the Secretary, after consulting
				with the owner or operator of the covered chemical facility who submitted such
				explanation, as well as experts in the subjects of environmental health and
				safety, security, chemistry, design and engineering, process controls and
				implementation, maintenance, production and operations, chemical process
				safety, and occupational health, as appropriate, shall provide to the owner or
				operator a written determination, in his or her discretion, of whether
				implementation shall be required pursuant to paragraph (1). If the Secretary
				determines that implementation is required, the Secretary shall issue an order
				that establishes the basis for such determination, including the findings of
				the relevant experts, the specific methods selected for implementation, and a
				schedule for implementation of the methods at the facility.
										(c)Agricultural Sector
									(1)Guidance for farm supplies merchant
				wholesalersThe Secretary
				shall provide guidance and, as appropriate, tools, methodologies or computer
				software, to assist farm supplies merchant wholesalers in complying with the
				requirements of this section.  The Secretary may award grants to farm supplies
				merchant wholesalers to assist with compliance with subsection (a), and in
				awarding such grants, shall give priority to farm supplies merchant wholesalers
				that have the greatest need for such grants.
									(2)Assessment of agricultural
				impactsNot later than 6
				months after the date of the enactment of this title, the Secretary shall
				transmit an assessment of the potential impacts of compliance with provisions
				of this section regarding the assessment and, as appropriate, implementation,
				of methods to reduce the consequences of a terrorist attack on the agricultural
				sector to the Committee on Energy and Commerce of the House of Representatives,
				the Committee on Homeland Security of the House of Representatives, the
				Committee on Homeland Security and Governmental Affairs of the Senate, the
				Committee on Agriculture of the House of Representatives, and the Committee on
				Agriculture, Nutrition and Forestry of the Senate.  Such assessment shall be
				conducted by the Secretary in consultation with other appropriate Federal
				agencies and shall include the following:
										(A)Data on the scope of agricultural
				facilities covered by this title, including the number and type of
				manufacturers, retailers, aerial commercial applicators and distributors of
				pesticide and fertilizer required to assess methods to reduce the consequences
				of a terrorist attack under subsection (a) and the number and type of
				manufacturers, retailers, aerial commercial applicators and distributors of
				pesticide and fertilizer assigned to tier 1 or tier 2 by the Secretary  because
				of the potential extent and likelihood of death, injury, and serious adverse
				effects to human health, the environment, critical infrastructure, public
				health, homeland security, national security, and the national economy from the
				release of a substance of concern at the facility.
										(B)A survey of known methods, processes or
				practices, other than elimination of or cessation of manufacture of the
				pesticide or fertilizer, that manufacturers, retailers, aerial commercial
				applicators, and distributors of pesticide and fertilizer could use to reduce
				the consequences of a terrorist attack, including an assessment of the costs
				and technical feasibility of each such method, process, or practice.
										(C)An analysis of how the assessment of
				methods to reduce the consequences of a terrorist attack under subsection (a)
				by manufacturers, retailers, aerial commercial applicators, and distributors of
				pesticide and fertilizer, and, as appropriate, the implementation of methods to
				reduce the consequences of a terrorist attack by such manufacturers, retailers,
				aerial commercial applicators, and distributors of pesticide and
				fertilizer subject to subsection (b), are likely to impact agricultural
				endusers.
										(D)Recommendations for how to mitigate any
				adverse impacts identified pursuant to subparagraph (C).
										(3)DefinitionsIn this subsection:
										(A)Farm supplies merchant
				wholesalerThe term
				farm supplies merchant wholesaler means a covered chemical
				facility that is primarily engaged in the merchant wholesale distribution of
				farm supplies, such as animal feeds, fertilizers, agricultural chemicals,
				pesticides, plant seeds, and plant bulbs.
										(B)Agricultural end-usersThe term agricultural
				end-users means facilities such as—
											(i)farms, including crop, fruit, nut, and
				vegetable farms;
											(ii)ranches and rangeland;
											(iii)poultry, dairy, and equine
				facilities;
											(iv)turfgrass growers;
											(v)golf courses;
											(vi)nurseries;
											(vii)floricultural operations; and
											(viii)public and private parks.
											(d)Small covered chemical facilities
									(1)Guidance for small covered chemical
				facilitiesThe Secretary may
				provide guidance and, as appropriate, tools, methodologies, or computer
				software, to assist small covered chemical facilities in complying with the
				requirements of this section.
									(2)Assessment of Impacts on Small Covered Chemical
				Facilities.—Not later than 6 months after the date of the
				enactment of this title, the Secretary shall transmit to the Committee on
				Energy and Commerce of the House of Representatives, the Committee on Homeland
				Security of the House of Representatives, and the Committee on Homeland
				Security and Governmental Affairs of the Senate an assessment of the potential
				effects on small covered chemical facilities of compliance with provisions of
				this section regarding the assessment and, as appropriate, implementation, of
				methods to reduce the consequences of a terrorist attack. Such assessment shall
				include—
										(A)data on the scope of facilities covered by
				this title, including the number and type of small covered chemical facilities
				that are required to assess methods to reduce the consequences of a terrorist
				attack under subsection (a) and the number and type of small covered chemical
				facilities assigned to tier 1 or tier 2 under section 2102(c)(1) by the
				Secretary because of the potential extent and likelihood of death, injury, and
				serious adverse effects to human health, the environment, critical
				infrastructure, public health, homeland security, national security, and the
				national economy from the release of a substance of concern at the facility;
				and
										(B)a discussion of how the Secretary plans to
				apply the requirement that before requiring a small covered chemical facility
				that is required to implement methods to reduce the consequences of a terrorist
				attack under subsection (b) the Secretary shall first determine that the
				implementation of such methods at the small covered chemical facility not
				significantly and demonstrably impair the ability of the owner or operator of
				the covered chemical facility to continue the business of the facility at its
				location.
										(3)DefinitionFor purposes of this subsection, the term
				small covered chemical facility means a covered chemical facility
				that has fewer than 350 employees employed at the covered chemical facility,
				and is not a branch or subsidiary of another entity.
									(e)Provision of Information on Alternative
				Approaches
									(1)In GeneralThe Secretary shall make available
				information on the use and availability of methods to reduce the consequences
				of a chemical facility terrorist incident.
									(2)Information to be includedThe information under paragraph (1) may
				include information about—
										(A)general and specific types of such
				methods;
										(B)combinations of chemical sources,
				substances of concern, and hazardous processes or conditions for which such
				methods could be appropriate;
										(C)the availability of specific methods to
				reduce the consequences of a terrorist attack;
										(D)the costs and cost savings resulting from
				the use of such methods;
										(E)emerging technologies that could be
				transferred from research models or prototypes to practical
				applications;
										(F)the availability of technical assistance
				and best practices; and
										(G)such other matters that the Secretary
				determines are appropriate.
										(3)Public availabilityInformation made available under this
				subsection shall not identify any specific chemical facility, violate the
				protection of information provisions under section 2110, or disclose any
				proprietary information.
									(f)Funding for methods To reduce the
				consequences of a terrorist attackThe Secretary may make funds available to
				help defray the cost of implementing methods to reduce the consequences of a
				terrorist attack to covered chemical facilities that are required by the
				Secretary to implement such methods.
								2112.ApplicabilityThis title shall not apply to—
								(1)any chemical facility that is owned and
				operated by the Secretary of Defense;
								(2)the transportation in commerce, including
				incidental storage, of any substance of concern regulated as a hazardous
				material under
				chapter 51 of title 49,
				United States Code;
								(3)all or a specified portion of any chemical
				facility that—
									(A)is subject to regulation by the Nuclear
				Regulatory Commission (hereinafter in this paragraph referred to as the
				Commission) or a State that has entered into an agreement with
				the Commission under section 274 b. of the Atomic Energy Act of 1954 (42 U.S.C.
				2021 b.);
									(B)has had security controls imposed by the
				Commission or State, whichever has the regulatory authority, on the entire
				facility or the specified portion of the facility; and
									(C)has been designated by the Commission,
				after consultation with the State, if any, that regulates the facility, and the
				Secretary, as excluded from the application of this title;
									(4)any public water system subject to the Safe
				Drinking Water Act (42 U.S.C. 300f et seq.); or
								(5)any treatment works, as defined in section
				212 of the Federal Water Pollution Control Act (33 U.S.C. 1292).
								2113.Savings clause
								(a)In generalNothing in this title shall affect or
				modify in any way any obligation or liability of any person under any other
				Federal law, including section 112 of the Clean Air Act (42 U.S.C. 7412),
				the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), the
				Resource Conservation and Recovery Act of 1976 (42 U.S.C. 6901 et seq.), the
				National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the
				Occupational Safety and Health Act (29 U.S.C. 651 et seq.), the National
				Labor Relations Act (29 U.S.C. 151 et seq.), the
				Emergency Planning and Community Right to Know Act of 1986 (42 U.S.C. 11001 et
				seq.), the Safe Drinking Water Act (42 U.S.C. 300f et
				seq.), the Maritime Transportation Security Act of 2002
				(Public Law
				107–295), the Comprehensive Environmental Response,
				Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.), the Toxic
				Substances Control Act (15 U.S.C. 2601 et seq.), and the
				Fair Credit Reporting Act (15 U.S.C. 1681 et seq.).
								(b)Other requirementsNothing in this title shall preclude or
				deny the right of any State or political subdivision thereof to adopt or
				enforce any regulation, requirement, or standard of performance relating to
				environmental protection, health, or safety.
								(c)AccessNothing in this title shall abridge or deny
				access to a chemical facility site to any person where required or permitted
				under any other law or regulation.
								2114.Office of Chemical Facility
				Security
								(a)In generalThere is established in the Department an
				Office of Chemical Facility Security, headed by a Director, who shall be a
				member of the Senior Executive Service in accordance with subchapter VI of
				chapter
				53 of title 5, United States Code, under section 5382 of that
				title, and who shall be responsible for carrying out the responsibilities of
				the Secretary under this title.
								(b)Professional qualificationsThe individual selected by the Secretary as
				the Director of the Office of Chemical Facility Security shall have
				professional qualifications and experience necessary for effectively directing
				the Office of Chemical Facility Security and carrying out the requirements of
				this title, including a demonstrated knowledge of physical infrastructure
				protection, cybersecurity, chemical facility security, hazard analysis,
				chemical process engineering, chemical process safety reviews, or other such
				qualifications that the Secretary determines to be necessary.
								(c)Selection processThe Secretary shall make a reasonable
				effort to select an individual to serve as the Director from among a group of
				candidates that is diverse with respect to race, ethnicity, age, gender, and
				disability characteristics and submit to the Committee on Homeland Security and
				the Committee on Energy and Commerce of the House of Representatives and the
				Committee on Homeland Security and Governmental Affairs of the Senate
				information on the selection process, including details on efforts to assure
				diversity among the candidates considered for this position.
								(d)Outreach support
									(1)Point of contactThe Secretary shall designate a point of
				contact for the Administrator of the Environmental Protection Agency, and the
				head of any other agency designated by the Secretary, with respect to the
				requirements of this title.
									(2)OutreachThe Secretary shall, as appropriate, and in
				accordance with this title, inform State emergency response commissions
				appointed pursuant to section 301(a) of the Emergency Planning and Community
				Right-To-Know Act of 1986 (42 U.S.C. 11001) and local
				emergency planning committees appointed pursuant to section 301(c) of such Act,
				and any other entity designated by the Secretary, of the findings of the Office
				of Chemical Facility Security so that such commissions and committees may
				update emergency planning and training procedures.
									2115.Security background checks of covered
				individuals at certain chemical facilities
								(a)Regulations issued by the
				Secretary
									(1)In general
										(A)RequirementThe Secretary shall issue regulations to
				require covered chemical facilities to establish personnel surety for
				individuals described in subparagraph (B) by conducting appropriate security
				background checks and ensuring appropriate credentials for unescorted visitors
				and chemical facility personnel, including permanent and part-time personnel,
				temporary personnel, and contract personnel, including—
											(i)measures designed to verify and validate
				identity;
											(ii)measures designed to check criminal
				history;
											(iii)measures designed to verify and validate
				legal authorization to work; and
											(iv)measures designed to identify people with
				terrorist ties.
											(B)Individuals describedFor purposes of subparagraph (A), an
				individual described in this subparagraph is—
											(i)a covered individual who has unescorted
				access to restricted areas or critical assets or who is provided with a copy of
				a security vulnerability assessment or site security plan;
											(ii)a person associated with a covered chemical
				facility, including any designated employee representative, who is provided
				with a copy of a security vulnerability assessment or site security plan;
				or
											(iii)a person who is determined by the Secretary
				to require a security background check based on chemical facility security
				performance standards.
											(2)RegulationsThe regulations required by paragraph (1)
				shall set forth—
										(A)the scope of the security background
				checks, including the types of disqualifying offenses and the time period
				covered for each person subject to a security background check under paragraph
				(1);
										(B)the processes to conduct the security
				background checks;
										(C)the necessary biographical information and
				other data required in order to conduct the security background checks;
										(D)a redress process for an adversely-affected
				person consistent with subsections (b) and (c); and
										(E)a prohibition on an owner or operator of a
				covered chemical facility misrepresenting to an employee or other relevant
				person, including an arbiter involved in a labor arbitration, the scope,
				application, or meaning of any rules, regulations, directives, or guidance
				issued by the Secretary related to security background check requirements for
				covered individuals when conducting a security background check.
										(b)Misrepresentation of adverse employment
				decisionsThe regulations
				required by subsection (a)(1) shall set forth that it shall be a
				misrepresentation under subsection (a)(2)(E) to attribute an adverse employment
				decision, including removal or suspension of the employee, to such regulations
				unless the owner or operator finds, after opportunity for appropriate redress
				under the processes provided under subsection (c)(1) and (c)(2), that the
				person subject to such adverse employment decision—
									(1)has been convicted of, has been found not
				guilty of by reason of insanity, or is under want, warrant, or indictment for,
				a permanent disqualifying criminal offense listed in part 1572 of title 49,
				Code of Federal Regulations;
									(2)was convicted of, or found not guilty of by
				reason of insanity, an interim disqualifying criminal offense listed in part
				1572 of title 49, Code of Federal Regulations, within 7 years of the date on
				which the covered chemical facility performs the security background
				check;
									(3)was incarcerated for an interim
				disqualifying criminal offense listed in part 1572 of title 49, Code of Federal
				Regulations, and released from incarceration within 5 years of the date that
				the chemical facility performs the security background check;
									(4)is determined by the Secretary to be on the
				consolidated terrorist watchlist; or
									(5)is determined, as a result of the security
				background check, not to be legally authorized to work in the United
				States.
									(c)Redress ProcessesUpon the issuance of regulations under
				subsection (a), the Secretary shall—
									(1)require the owner or operator to provide an
				adequate and prompt redress process for a person subject to a security
				background check under subsection (a)(1) who is subjected to an adverse
				employment decision, including removal or suspension of the employee, due to
				such regulations that is consistent with the appeals process established for
				employees subject to consumer reports under the Fair Credit Reporting Act
				(15 U.S.C. 1681 et
				seq.), as in force on the date of the enactment of this
				title;
									(2)provide an adequate and prompt redress
				process for a person subject to a security background check under subsection
				(a)(1) who is subjected to an adverse employment decision, including removal or
				suspension of the employee, due to a determination by the Secretary under
				subsection (b)(4), that is consistent with the appeals process established
				under section
				70105(c) of title 46, United States Code, including all rights
				to hearings before an administrative law judge, scope of review, and a review
				of an unclassified summary of classified evidence equivalent to the summary
				provided in part 1515 of title 49, Code of Federal Regulations;
									(3)provide an adequate and prompt redress
				process for a person subject to a security background check under subsection
				(a)(1) who is subjected to an adverse employment decision, including removal or
				suspension of the employee, due to a violation of subsection (a)(2)(E), which
				shall not preclude the exercise of any other rights available under collective
				bargaining agreements or applicable laws;
									(4)establish a reconsideration process
				described in subsection (d) for a person subject to an adverse employment
				decision that was attributed by an owner or operator to the regulations
				required by subsection (a)(1);
									(5)have the authority to order an appropriate
				remedy, including reinstatement of the person subject to a security background
				check under subsection (a)(1), if the Secretary determines that the adverse
				employment decision was made in violation of the regulations required under
				subsection (a)(1) or as a result of an erroneous determination by the Secretary
				under subsection (b)(4);
									(6)ensure that the redress processes required
				under paragraphs (1), (2), or (3) afford to the person a full disclosure of any
				public-record event covered by subsection (b) that provides the basis for an
				adverse employment decision; and
									(7)ensure that the person subject to a
				security background check under subsection (a)(1) receives the person’s full
				wages and benefits until all redress processes under this subsection are
				exhausted.
									(d)Reconsideration process
									(1)In generalThe reconsideration process required under
				subsection (c)(4) shall—
										(A)require the Secretary to determine, within
				30 days after receiving a petition submitted by a person subject to an adverse
				employment decision that was attributed by an owner or operator to the
				regulations required by subsection (a)(1), whether such person poses a security
				risk to the covered chemical facility; and
										(B)include procedures consistent with
				section
				70105(c) of title 46, United States Code, including all rights
				to hearings before an administrative law judge, scope of review, and a review
				of an unclassified summary of classified evidence equivalent to the summary
				provided in part 1515 of title 49, Code of Federal Regulations.
										(2)Determination by the
				SecretaryIn making a
				determination described under paragraph (1)(A), the Secretary shall—
										(A)give consideration to the circumstance of
				any disqualifying act or offense, restitution made by the person, Federal and
				State mitigation remedies, and other factors from which it may be concluded
				that the person does not pose a security risk to the covered chemical facility;
				and
										(B)provide his or her determination as to
				whether such person poses a security risk to the covered chemical facility to
				the petitioner and to the owner or operator of the covered chemical
				facility.
										(3)Owner or operator
				reconsiderationIf the
				Secretary determines pursuant to paragraph (1)(A) that the person does not pose
				a security risk to the covered chemical facility, it shall thereafter
				constitute a prohibited misrepresentation for the owner or operator of the
				covered chemical facility to continue to attribute the adverse employment
				decision to the regulations under subsection (a)(1).
									(e)Restrictions on use and maintenance of
				informationInformation
				obtained under this section by the Secretary or the owner or operator of a
				covered chemical facility shall be handled as follows:
									(1)Such information may not be made available
				to the public.
									(2)Such information may not be accessed by
				employees of the facility except for such employees who are directly involved
				with collecting the information or conducting or evaluating security background
				checks.
									(3)Such information shall be maintained
				confidentially by the facility and the Secretary and may be used only for
				making determinations under this section.
									(4)The Secretary may share such information
				with other Federal, State, local, and tribal law enforcement agencies.
									(f)Savings clause
									(1)Rights and responsibilitiesNothing in this section shall be construed
				to abridge any right or responsibility of a person subject to a security
				background check under subsection (a)(1) or an owner or operator of a covered
				chemical facility under any other Federal, State, local, or tribal law or
				collective bargaining agreement.
									(2)Existing rightsNothing in this section shall be construed
				as creating any new right or modifying any existing right of an individual to
				appeal a determination by the Secretary as a result of a check against a
				terrorist watch list.
									(g)PreemptionNothing in this section shall be construed
				to preempt, alter, or affect a Federal, State, local, or tribal law that
				requires criminal history background checks, checks on the authorization of an
				individual to work in the United States, or other background checks of persons
				subject to security background checks under subsection (a)(1).
								(h)Definition of security background
				checkThe term security
				background check means a review at no cost to any person subject to a
				security background check under subsection (a)(1) of the following for the
				purpose of identifying individuals who may pose a threat to chemical facility
				security, to national security, or of terrorism:
									(1)Relevant databases to verify and validate
				identity.
									(2)Relevant criminal history databases.
									(3)In the case of an alien (as defined in
				section 101 of the Immigration and Nationality Act (8 U.S.C.
				1101(a)(3))), the relevant databases to determine the status of
				the alien under the immigration laws of the United States.
									(4)The consolidated terrorist
				watchlist.
									(5)Other relevant information or databases, as
				determined by the Secretary.
									(i)Department-Conducted Security Background
				CheckThe regulations under
				subsection (a)(1) shall set forth a process by which the Secretary, on an
				ongoing basis, shall determine whether alternate security background checks
				conducted by the Secretary are sufficient to meet the requirements of this
				section such that no additional security background check under this section is
				required for an individual for whom such a qualifying alternate security
				background check was conducted. The Secretary may require the owner or operator
				of a covered chemical facility to which the individual will have unescorted
				access to sensitive or restricted areas to submit identifying information about
				the individual and the alternate security background check conducted for that
				individual to the Secretary in order to enable the Secretary to verify the
				validity of the alternate security background check. Such regulations shall
				provide that no security background check under this section is required for an
				individual holding a transportation security card issued under
				section
				70105 of title 46, United States Code.
								(j)Termination of employmentIf, as the result of a security background
				check, an owner or operator of a covered chemical facility finds that a covered
				individual is not legally authorized to work in the United States, the owner or
				operator shall cease to employ the covered individual, subject to the
				appropriate redress processes available to such individual under this
				section.
								2116.Citizen enforcement
								(a)In generalExcept as provided in subsection (c), any
				person may commence a civil action on such person’s own behalf—
									(1)against any governmental entity (including
				the United States and any other governmental instrumentality or agency, to the
				extent permitted by the eleventh amendment to the Constitution, and any
				federally owned-contractor operated facility) alleged to be in violation of any
				order that has become effective pursuant to this title; or
									(2)against the Secretary, for an alleged
				failure to perform any act or duty under this title that is not discretionary
				for the Secretary.
									(b)Court of jurisdiction
									(1)In generalAny action under subsection (a)(1) shall be
				brought in the district court for the district in which the alleged violation
				occurred. Any action brought under subsection (a)(2) may be brought in the
				district court for the district in which the alleged violation occurred or in
				the United States District Court for the District of Columbia.
									(2)ReliefThe district court shall have jurisdiction,
				without regard to the amount in controversy or the citizenship of the parties
				to enforce the order referred to in subsection (a)(1), to order such
				governmental entity to take such action as may be necessary, or both, or, in an
				action commenced under subsection (a)(2), to order the Secretary to perform the
				non-discretionary act or duty, and to order any civil penalties, as
				appropriate, under section 2107.
									(c)Actions prohibitedNo action may be commenced under subsection
				(a) prior to 60 days after the date on which the person commencing the action
				has given notice of the alleged violation to—
									(1)the Secretary; and
									(2)in the case of an action under subsection
				(a)(1), any governmental entity alleged to be in violation of an order.
									(d)NoticeNotice under this section shall be given in
				such manner as the Secretary shall prescribe by regulation.
								(e)InterventionIn any action under this section, the
				Secretary, if not a party, may intervene as a matter of right.
								(f)Costs; bondThe court, in issuing any final order in
				any action brought pursuant to this section, may award costs of litigation
				(including reasonable attorney and expert witness fees) to the prevailing or
				substantially prevailing party, whenever the court determines such an award is
				appropriate. The court may, if a temporary restraining order or preliminary
				injunction is sought, require the filing of a bond or equivalent security in
				accordance with the Federal Rules of Civil Procedure.
								(g)Other rights preservedNothing in this section shall restrict any
				right which any person (or class of persons) may have under any statute or
				common law.
								2117.Citizen petitions
								(a)RegulationsThe Secretary shall issue regulations to
				establish a citizen petition process for petitions described in subsection (b).
				Such regulations shall include—
									(1)the format for such petitions;
									(2)the procedure for investigation of
				petitions;
									(3)the procedure for response to such
				petitions, including timelines;
									(4)the procedure for referral to and review by
				the Office of the Inspector General of the Department without deference to the
				Secretary’s determination with respect to the petition; and
									(5)the procedure for rejection or acceptance
				by the Secretary of the recommendation of the Office of the Inspector
				General.
									(b)PetitionsThe regulations issued pursuant to
				subsection (a) shall allow any person to file a petition with the
				Secretary—
									(1)identifying any person (including the
				United States and any other governmental instrumentality or agency, to the
				extent permitted by the eleventh amendment to the Constitution) alleged to be
				in violation of any standard, regulation, condition, requirement, prohibition,
				plan, or order that has become effective under this title; and
									(2)describing the alleged violation of any
				standard, regulation, condition, requirement, prohibition, plan, or order that
				has become effective under this title by that person.
									(c)RequirementsUpon issuance of regulations under
				subsection (a), the Secretary shall—
									(1)accept all petitions described under
				subsection (b) that meet the requirements of the regulations promulgated under
				subsection (a);
									(2)investigate all allegations contained in
				accepted petitions;
									(3)determine whether enforcement action will
				be taken concerning the alleged violation or violations;
									(4)respond to all accepted petitions promptly
				and in writing;
									(5)include in all responses to petitions a
				brief and concise statement, to the extent permitted under section 2110, of the
				allegations, the steps taken to investigate, the determination made, and the
				reasons for such determination;
									(6)maintain an internal record including all
				protected information related to the determination;
									(7)with respect to any petition for which the
				Secretary has not made a timely response or the Secretary’s response is
				unsatisfactory to the petitioner, provide the petitioner with the opportunity
				to request—
										(A)a review of the full record by the
				Inspector General of the Department, including a review of protected
				information; and
										(B)the formulation of recommendations by the
				Inspector General and submittal of such recommendations to the Secretary and,
				to the extent permitted under section 2110, to the petitioner; and
										(8)respond to a recommendation submitted by
				the Inspector General under paragraph (7) by adopting or rejecting the
				recommendation.
									2118.Notification system to address public
				concerns
								(a)EstablishmentThe Secretary shall establish a
				notification system, which shall provide any individual the ability to report a
				suspected security deficiency or suspected non-compliance with this title. Such
				notification system shall provide for the ability to report the suspected
				security deficiency or non-compliance via telephonic and Internet-based
				means.
								(b)AcknowledgmentWhen the Secretary receives a report
				through the notification system established under subsection (a), the Secretary
				shall respond to such report in a timely manner, but in no case shall the
				Secretary respond to such a report later than 30 days after receipt of the
				report.
								(c)Steps to address problemsThe Secretary shall review each report
				received through the notification system established under subsection (a) and
				shall, as necessary, take appropriate enforcement action under section
				2107.
								(d)Feedback requiredUpon request, the Secretary shall provide
				the individual who reported the suspected security deficiency or non-compliance
				through the notification system established under subsection (a) a written
				response that includes the Secretary’s findings with respect to the report
				submitted by the individual and what, if any, compliance action was taken in
				response to such report.
								(e)Inspector General report
				requiredThe Inspector
				General of the Department shall submit to the Committee on Homeland Security
				and the Committee on Energy and Commerce of the House of Representatives and
				the Committee on Homeland Security and Governmental Affairs of the Senate an
				annual report on the reports received under the notification system established
				under subsection (a) and the Secretary’s disposition of such reports.
								2119.Annual report to Congress
								(a)Annual ReportNot later than one year after the date of
				the enactment of this title, annually thereafter for the next four years, and
				biennially thereafter, the Secretary shall submit to the Committee on Homeland
				Security and the Committee on Energy and Commerce of the House of
				Representatives and the Committee on Homeland Security and Governmental Affairs
				of the Senate a report on progress in achieving compliance with this title.
				Each such report shall include the following:
									(1)A qualitative discussion of how covered
				chemical facilities, differentiated by tier, have reduced the risks of chemical
				facility terrorist incidents at such facilities, including—
										(A)a generalized summary of measures
				implemented by covered chemical facilities in order to meet each risk-based
				chemical facility performance standard established by this title, and those
				that the facilities already had in place—
											(i)in the case of the first report under this
				section, before the issuance of the final rule implementing the regulations
				known as the Chemical Facility Anti-Terrorism Standards, issued
				on April 9, 2007; and
											(ii)in the case of each subsequent report,
				since the submittal of the most recent report submitted under this section;
				and
											(B)any other generalized summary the Secretary
				deems appropriate to describe the measures covered chemical facilities are
				implementing to comply with the requirements of this title.
										(2)A quantitative summary of how the covered
				chemical facilities, differentiated by tier, are complying with the
				requirements of this title during the period covered by the report and how the
				Secretary is implementing and enforcing such requirements during such period,
				including—
										(A)the number of chemical facilities that
				provided the Secretary with information about possessing substances of concern,
				as described in section 2102(b)(2);
										(B)the number of covered chemical facilities
				assigned to each tier;
										(C)the number of security vulnerability
				assessments and site security plans submitted by covered chemical
				facilities;
										(D)the number of security vulnerability
				assessments and site security plans approved and disapproved by the
				Secretary;
										(E)the number of covered chemical facilities
				without approved security vulnerability assessments or site security
				plans;
										(F)the number of chemical facilities that have
				been assigned to a different tier or are no longer regulated by the Secretary
				due to implementation of a method to reduce the consequences of a terrorist
				attack and a description of such implemented methods;
										(G)the number of orders for compliance issued
				by the Secretary;
										(H)the administrative penalties assessed by
				the Secretary for non-compliance with the requirements of this title;
										(I)the civil penalties assessed by the court
				for non-compliance with the requirements of this title;
										(J)the number of terrorist watchlist checks
				conducted by the Secretary in order to comply with the requirements of this
				title, the number of appeals conducted by the Secretary pursuant to the
				processes described under paragraphs (2), (3) and (4) of section 2115(c),
				aggregate information regarding the time taken for such appeals, aggregate
				information regarding the manner in which such appeals were resolved, and,
				based on information provided to the Secretary annually by each owner or
				operator of a covered chemical facility, the number of persons subjected to
				adverse employment decisions that were attributed by the owner or operator to
				the regulations required by section 2115; and
										(K)any other regulatory data the Secretary
				deems appropriate to describe facility compliance with the requirements of this
				title and the Secretary’s implementation of such requirements.
										(b)Public availabilityA report submitted under this section shall
				be made publicly available.
								2120.Authorization of
				appropriationsThere is
				authorized to be appropriated to the Secretary of Homeland Security to carry
				out this title—
								(1)$325,000,000 for fiscal year 2011, of which
				$100,000,000 shall be made available to provide funding for methods to reduce
				the consequences of a terrorist attack, of which up to $3,000,000 shall be made
				available for grants authorized under section 2111(c)(1);
								(2)$300,000,000 for fiscal year 2012, of which
				$75,000,000 shall be made available to provide funding for methods to reduce
				the consequences of a terrorist attack, of which up to $3,000,000 shall be made
				available for grants authorized under section 2111(c)(1); and
								(3)$275,000,000 for fiscal year 2013, of which
				$50,000,000 shall be made available to provide funding for methods to reduce
				the consequences of a terrorist attack, of which up to $3,000,000 shall be made
				available for grants authorized under section
				2111(c)(1).
								.
				(b)Clerical AmendmentThe table of contents in section 1(b) of
			 such Act is amended by adding at the end the following:
					
						
							Title XXI—Regulation of Security
				Practices at Chemical Facilities
							Sec. 2101. Definitions.
							Sec. 2102. Risk-based designation and
				ranking of chemical facilities.
							Sec. 2103. Security vulnerability
				assessments and site security plans.
							Sec. 2104. Site inspections.
							Sec. 2105. Records.
							Sec. 2106. Timely sharing of threat
				information.
							Sec. 2107. Enforcement.
							Sec. 2108. Whistleblower
				protections.
							Sec. 2109. Federal
				preemption.
							Sec. 2110. Protection of
				information.
							Sec. 2111. Methods to reduce the
				consequences of a terrorist attack.
							Sec. 2112. Applicability.
							Sec. 2113. Savings clause.
							Sec. 2114. Office of Chemical Facility
				Security.
							Sec. 2115. Security background checks of
				covered individuals at certain chemical facilities.
							Sec. 2116. Citizen
				enforcement.
							Sec. 2117. Citizen
				petitions.
							Sec. 2118. Notification system to
				address public concerns.
							Sec. 2119. Annual report to
				Congress.
							Sec. 2120. Authorization of
				appropriations.
						
						.
				(c)Conforming repeal
					(1)RepealThe Department of Homeland Security
			 Appropriations Act, 2007 (Public Law 109–295) is amended by
			 striking section 550.
					(2)Effective
			 dateThe amendment made by
			 paragraph (1) shall take effect on the date of the enactment of this
			 title.
					(d)Regulations
					(1)DeadlineThe Secretary shall issue proposed rules to
			 carry out title XXI of the Homeland Security Act of 2002, as added by
			 subsection (a), by not later than 6 months after the date of the enactment of
			 this Act, and shall issue final rules to carry out such title by not later than
			 18 months after the date of the enactment of this Act.
					(2)ConsultationIn developing and implementing the rules
			 required under paragraph (1), the Secretary shall consult with the
			 Administrator of the Environmental Protection Agency, and other persons, as
			 appropriate, regarding—
						(A)the designation of substances of
			 concern;
						(B)methods to reduce the consequences of a
			 terrorist attack;
						(C)security at drinking water facilities and
			 wastewater treatment works;
						(D)the treatment of protected information;
			 and
						(E)such other matters as the Secretary
			 determines necessary.
						(3)Sense of Congress regarding
			 CFATSIt is the sense of
			 Congress that the Secretary of Homeland Security was granted statutory
			 authority under section 550 of the Department of Homeland Security
			 Appropriations Act (Public Law 109–295) to regulate
			 security practices at chemical facilities until October 1, 2009. Pursuant to
			 that section the Secretary prescribed regulations known as the Chemical
			 Facility Anti-Terrorism Standards, or CFATS (referred to in this
			 section as CFATS regulations).
					(4)Interim use and amendment of
			 CFATSUntil the final rules
			 prescribed pursuant to paragraph (1) take effect, in carrying out title XXI of
			 the Homeland Security Act of 2002, as added by subsection (a), the Secretary
			 may, to the extent the Secretary determines appropriate—
						(A)continue to carry out the CFATS
			 regulations, as in effect immediately before the date of the enactment of this
			 title;
						(B)amend any of such regulations as may be
			 necessary to ensure that such regulations are consistent with the requirements
			 of this title and the amendments made by this title; and
						(C)continue using any tools developed for
			 purposes of such regulations, including the list of substances of concern,
			 usually referred to as Appendix A, and the chemical security
			 assessment tool (which includes facility registration, a top-screen
			 questionnaire, a security vulnerability assessment tool, a site security plan
			 template, and a chemical vulnerability information repository).
						(5)Update of facility plans assessments and
			 plans prepared under CFATSThe owner or operator of a covered chemical
			 facility, who, before the effective date of the final regulations issued under
			 title XXI of the Homeland Security Act of 2002, as added by subsection (a),
			 submits a security vulnerability assessment or site security plan under the
			 CFATS regulations, shall be required to update or amend the facility’s security
			 vulnerability assessment and site security plan to reflect any additional
			 requirements of this title or the amendments made by this title, according to a
			 timeline established by the Secretary.
					(e)Review of designation of sodium
			 fluoroacetate as a substance of concernThe Secretary of Homeland Security shall
			 review the designation of sodium fluoroacetate as a substance of concern
			 pursuant to subsection (d) of section 2102 of the Homeland Security Act of
			 2002, as added by subsection (a), by the earlier of the following dates:
					(1)The date of the first periodic review
			 conducted pursuant to such subsection after the date of the enactment of this
			 title.
					(2)The date that is one year after the date of
			 the enactment of this title.
					IIDRINKING WATER SECURITY
			201.Short titleThis title may be cited as the
			 Drinking Water System Security Act of
			 2009.
			202.Intentional acts affecting the security of
			 covered water systems
				(a)Amendment of Safe Drinking Water
			 ActSection 1433 of the Safe
			 Drinking Water Act (42 U.S.C. 300i–2) is amended to
			 read as follows:
					
						1433.Intentional acts
							(a)Risk-based performance standards;
				vulnerability assessments; site security plans; emergency response
				plans
								(1)In generalThe Administrator shall issue
				regulations—
									(A)establishing risk-based performance
				standards for the security of covered water systems; and
									(B)establishing requirements and deadlines for
				each covered water system—
										(i)to conduct a vulnerability assessment or,
				if the system already has a vulnerability assessment, to revise the assessment
				to be in accordance with this section, and submit such assessment to the
				Administrator;
										(ii)to update and resubmit the vulnerability
				assessment not less than every 5 years and promptly after any change at the
				system that could cause the reassignment of the system to a different
				risk-based tier under subsection (d);
										(iii)to develop, implement, and, as appropriate,
				revise a site security plan not less than every 5 years and promptly after a
				revision to the vulnerability assessment and submit such plan to the
				Administrator;
										(iv)to develop an emergency response plan or,
				if the system has already developed an emergency response plan, to revise the
				plan to be in accordance with this section, and revise the plan not less than
				every 5 years thereafter; and
										(v)to provide annual training to employees and
				contractor employees of covered water systems on implementing site security
				plans and emergency response plans.
										(2)Covered water systemsFor purposes of this section, the term
				covered water system means a public water system that—
									(A)is a community water system serving a
				population greater than 3,300; or
									(B)in the discretion of the Administrator,
				presents a security risk making regulation under this section
				appropriate.
									(3)Consultation with State
				authoritiesIn developing and
				carrying out the regulations under paragraph (1), the Administrator shall
				consult with States exercising primary enforcement responsibility for public
				water systems.
								(4)Consultation with other
				personsIn developing and
				carrying out the regulations under paragraph (1), the Administrator shall
				consult with the Secretary of Homeland Security, and, as appropriate, other
				persons regarding—
									(A)provision of threat-related and other
				baseline information to covered water systems;
									(B)designation of substances of
				concern;
									(C)development of risk-based performance
				standards;
									(D)establishment of risk-based tiers and
				process for the assignment of covered water systems to risk-based tiers;
									(E)process for the development and evaluation
				of vulnerability assessments, site security plans, and emergency response
				plans;
									(F)treatment of protected information;
				and
									(G)such other matters as the Administrator
				determines necessary.
									(5)Substances of concernFor purposes of this section, the
				Administrator, in consultation with the Secretary of Homeland Security—
									(A)may designate any chemical substance as a
				substance of concern;
									(B)at the time any substance is designated
				pursuant to subparagraph (A), shall establish by rule a threshold quantity for
				the release or theft of the substance, taking into account the toxicity,
				reactivity, volatility, dispersability, combustibility, and flammability of the
				substance and the amount of the substance that, as a result of a release, is
				known to cause or may be reasonably anticipated to cause death, injury, or
				serious adverse effects to human health or the environment; and
									(C)in making such a designation, shall take
				into account appendix A to part 27 of title 6, Code of Federal Regulations (or
				any successor regulations).
									(6)Baseline informationThe Administrator, after consultation with
				appropriate departments and agencies of the Federal Government and with State,
				local, and tribal governments, shall, for purposes of facilitating compliance
				with the requirements of this section, promptly after the effective date of the
				regulations under subsection (a)(1) and as appropriate thereafter, provide
				baseline information to covered water systems regarding which kinds of
				intentional acts are the probable threats to—
									(A)substantially disrupt the ability of the
				system to provide a safe and reliable supply of drinking water;
									(B)cause the release of a substance of concern
				at the covered water system; or
									(C)cause the theft, misuse, or
				misappropriation of a substance of concern.
									(b)Risk-Based performance
				standardsThe regulations
				under subsection (a)(1) shall set forth risk-based performance standards for
				site security plans required by this section. The standards shall be separate
				and, as appropriate, increasingly stringent based on the level of risk
				associated with the covered water system’s risk-based tier assignment under
				subsection (d). In developing such standards, the Administrator shall take into
				account section 27.230 of title 6, Code of
				Federal Regulations (or any successor regulations).
							(c)Vulnerability assessmentThe regulations under subsection (a)(1)
				shall require each covered water system to assess the system’s vulnerability to
				a range of intentional acts, including an intentional act that results in a
				release of a substance of concern that is known to cause or may be reasonably
				anticipated to cause death, injury, or serious adverse effects to human health
				or the environment. At a minimum, the vulnerability assessment shall include a
				review of—
								(1)pipes and constructed conveyances;
								(2)physical barriers;
								(3)water collection, pretreatment, treatment,
				storage, and distribution facilities, including fire hydrants;
								(4)electronic, computer, and other automated
				systems that are used by the covered water system;
								(5)the use, storage, or handling of various
				chemicals, including substances of concern;
								(6)the operation and maintenance of the
				covered water system; and
								(7)the covered water system’s resiliency and
				ability to ensure continuity of operations in the event of a disruption caused
				by an intentional act.
								(d)Risk-Based tiersThe regulations under subsection (a)(1)
				shall provide for 4 risk-based tiers applicable to covered water systems, with
				tier one representing the highest degree of security risk.
								(1)Assignment of risk-based tiers
									(A)Submission of informationThe Administrator may require a covered
				water system to submit information in order to determine the appropriate
				risk-based tier for the covered water system.
									(B)Factors to considerThe Administrator shall assign (and
				reassign when appropriate) each covered water system to one of the risk-based
				tiers established pursuant to this subsection. In assigning a covered water
				system to a risk-based tier, the Administrator shall consider the potential
				consequences (such as death, injury, or serious adverse effects to human
				health, the environment, critical infrastructure, national security, and the
				national economy) from—
										(i)an intentional act to cause a release,
				including a worst-case release, of a substance of concern at the covered water
				system;
										(ii)an intentional act to introduce a
				contaminant into the drinking water supply or disrupt the safe and reliable
				supply of drinking water; and
										(iii)an intentional act to steal,
				misappropriate, or misuse substances of concern.
										(2)Explanation for risk-based tier
				assignmentThe Administrator
				shall provide each covered water system assigned to a risk-based tier with the
				reasons for the tier assignment and whether such system is required to submit
				an assessment under subsection (g)(2).
								(e)Development and implementation of site
				security plansThe
				regulations under subsection (a)(1) shall permit each covered water system, in
				developing and implementing its site security plan required by this section, to
				select layered security and preparedness measures that, in combination,
				appropriately—
								(1)address the security risks identified in
				its vulnerability assessment; and
								(2)comply with the applicable risk-based
				performance standards required under this section.
								(f)Role of employees
								(1)Description of roleSite security plans and emergency response
				plans required under this section shall describe the appropriate roles or
				responsibilities that employees and contractor employees are expected to
				perform to deter or respond to the intentional acts described in subsection
				(d)(1)(B).
								(2)Training for employeesEach covered water system shall annually
				provide employees and contractor employees with roles or responsibilities
				described in paragraph (1) with a minimum of 8 hours of training on carrying
				out those roles or responsibilities.
								(3)Employee participationIn developing, revising, or updating a
				vulnerability assessment, site security plan, and emergency response plan
				required under this section, a covered water system shall include—
									(A)at least one supervisory and at least one
				non-supervisory employee of the covered water system; and
									(B)at least one representative of each
				certified or recognized bargaining agent representing facility employees or
				contractor employees with roles or responsibilities described in paragraph (1),
				if any, in a collective bargaining relationship with the private or public
				owner or operator of the system or with a contractor to that system. 
									(g)Methods To reduce the consequences of a
				chemical release from an intentional act
								(1)DefinitionIn this section, the term method to
				reduce the consequences of a chemical release from an intentional act
				means a measure at a covered water system that reduces or eliminates the
				potential consequences of a release of a substance of concern from an
				intentional act such as—
									(A)the elimination or reduction in the amount
				of a substance of concern possessed or planned to be possessed by a covered
				water system through the use of alternate substances, formulations, or
				processes;
									(B)the modification of pressures,
				temperatures, or concentrations of a substance of concern; and
									(C)the reduction or elimination of onsite
				handling of a substance of concern through improvement of inventory control or
				chemical use efficiency.
									(2)AssessmentFor each covered water system that
				possesses or plans to possess a substance of concern in excess of the release
				threshold quantity set by the Administrator under subsection (a)(5), the
				regulations under subsection (a)(1) shall require the covered water system to
				include in its site security plan an assessment of methods to reduce the
				consequences of a chemical release from an intentional act at the covered water
				system. The covered water system shall provide such assessment to the
				Administrator and the State exercising primary enforcement responsibility for
				the covered water system, if any. The regulations under subsection (a)(1) shall
				require the system, in preparing the assessment, to consider factors
				appropriate to the system’s security, public health, or environmental mission,
				and include—
									(A)a description of the methods to reduce the
				consequences of a chemical release from an intentional act;
									(B)how each described method to reduce the
				consequences of a chemical release from an intentional act could, if applied,
				reduce the potential extent of death, injury, or serious adverse effects to
				human health resulting from a chemical release;
									(C)how each described method to reduce the
				consequences of a chemical release from an intentional act could, if applied,
				affect the presence of contaminants in treated water, human health, or the
				environment;
									(D)whether each described method to reduce the
				consequences of a chemical release from an intentional act at the covered water
				system is feasible, as defined in section 1412(b)(4)(D), but not including cost
				calculations under subparagraph (E);
									(E)the costs (including capital and
				operational costs) and avoided costs (including savings and liabilities)
				associated with applying each described method to reduce the consequences of a
				chemical release from an intentional act at the covered water system;
									(F)any other relevant information that the
				covered water system relied on in conducting the assessment; and
									(G)a statement of whether the covered water
				system has implemented or plans to implement one or more methods to reduce the
				consequences of a chemical release from an intentional act, a description of
				any such methods, and, in the case of a covered water system described in
				paragraph (3)(A), an explanation of the reasons for any decision not to
				implement any such methods.
									(3)Required methods
									(A)ApplicationThis paragraph applies to a covered water
				system—
										(i)that is assigned to one of the two highest
				risk-based tiers under subsection (d); and
										(ii)that possesses or plans to possess a
				substance of concern in excess of the release threshold quantity set by the
				Administrator under subsection (a)(5).
										(B)Highest-risk systemsIf, on the basis of its assessment under
				paragraph (2), a covered water system described in subparagraph (A) decides not
				to implement methods to reduce the consequences of a chemical release from an
				intentional act, the State exercising primary enforcement responsibility for
				the covered water system, if the system is located in such a State, or the
				Administrator, if the covered water system is not located in such a State,
				shall, in accordance with a timeline set by the Administrator—
										(i)determine whether to require the covered
				water system to implement the methods; and
										(ii)for States exercising primary enforcement
				responsibility, report such determination to the Administrator.
										(C)State or Administrator’s
				considerationsBefore
				requiring, pursuant to subparagraph (B), the implementation of a method to
				reduce the consequences of a chemical release from an intentional act, the
				State exercising primary enforcement responsibility for the covered water
				system, if the system is located in such a State, or the Administrator, if the
				covered water system is not located in such a State, shall consider factors
				appropriate to the security, public health, and environmental missions of
				covered water systems, including an examination of whether the method—
										(i)would significantly reduce the risk of
				death, injury, or serious adverse effects to human health resulting directly
				from a chemical release from an intentional act at the covered water
				system;
										(ii)would not increase the interim storage of a
				substance of concern by the covered water system;
										(iii)would not render the covered water system
				unable to comply with other requirements of this Act or drinking water
				standards established by the State or political subdivision in which the system
				is located; and
										(iv)is feasible, as defined in section
				1412(b)(4)(D), to be incorporated into the operation of the covered water
				system.
										(D)AppealBefore requiring, pursuant to subparagraph
				(B), the implementation of a method to reduce the consequences of a chemical
				release from an intentional act, the State exercising primary enforcement
				responsibility for the covered water system, if the system is located in such a
				State, or the Administrator, if the covered water system is not located in such
				a State, shall provide such covered water system an opportunity to appeal the
				determination to require such implementation made pursuant to subparagraph (B)
				by such State or the Administrator.
									(4)Incomplete or late assessments
									(A)Incomplete assessmentsIf the Administrator finds that the covered
				water system, in conducting its assessment under paragraph (2), did not meet
				the requirements of paragraph (2) and the applicable regulations, the
				Administrator shall, after notifying the covered water system and the State
				exercising primary enforcement responsibility for that system, if any, require
				the covered water system to submit a revised assessment not later than 60 days
				after the Administrator notifies such system. The Administrator may require
				such additional revisions as are necessary to ensure that the system meets the
				requirements of paragraph (2) and the applicable regulations.
									(B)Late assessmentsIf the Administrator finds that a covered
				water system, in conducting its assessment pursuant to paragraph (2), did not
				complete such assessment in accordance with the deadline set by the
				Administrator, the Administrator may, after notifying the covered water system
				and the State exercising primary enforcement responsibility for that system, if
				any, take appropriate enforcement action under subsection (o).
									(C)ReviewThe State exercising primary enforcement
				responsibility for the covered water system, if the system is located in such a
				State, or the Administrator, if the system is not located in such a State,
				shall review a revised assessment that meets the requirements of paragraph (2)
				and applicable regulations to determine whether the covered water system will
				be required to implement methods to reduce the consequences of an intentional
				act pursuant to paragraph (3).
									(5)Enforcement
									(A)Failure by State to make
				determinationWhenever the
				Administrator finds that a State exercising primary enforcement responsibility
				for a covered water system has failed to determine whether to require the
				covered water system to implement methods to reduce the consequences of a
				chemical release from an intentional act, as required by paragraph (3)(B), the
				Administrator shall so notify the State and covered water system. If, beyond
				the thirtieth day after the Administrator’s notification under the preceding
				sentence, the State has failed to make the determination described in such
				sentence, the Administrator shall so notify the State and covered water system
				and shall determine whether to require the covered water system to implement
				methods to reduce the consequences of a chemical release from an intentional
				act based on the factors described in paragraph (3)(C).
									(B)Failure by State to bring enforcement
				actionIf the Administrator
				finds, with respect to a period in which a State has primary enforcement
				responsibility for a covered water system, that the system has failed to
				implement methods to reduce the consequences of a chemical release from an
				intentional act (as required by the State or the Administrator under paragraph
				(3)(B) or the Administrator under subparagraph (A)), the Administrator shall so
				notify the State and the covered water system. If, beyond the thirtieth day
				after the Administrator's notification under the preceding sentence, the State
				has not commenced appropriate enforcement action, the Administrator shall so
				notify the State and may take appropriate enforcement action under subsection
				(o), to require implementation of such methods.
									(C)Consideration of continued primary
				enforcement responsibilityFor a State with primary enforcement
				responsibility for a covered water system, the Administrator may consider the
				failure of such State to make a determination as described under subparagraph
				(A) or to bring enforcement action as described under subparagraph (B) when
				determining whether a State may retain primary enforcement responsibility under
				this Act.
									(6)Guidance for covered water systems assigned
				to tier 3 and tier 4For
				covered water systems required to conduct an assessment under paragraph (2) and
				assigned by the Administrator to tier 3 or tier 4 under subsection (d), the
				Administrator shall issue guidance and, as appropriate, provide or recommend
				tools, methodologies, or computer software, to assist such covered water
				systems in complying with the requirements of this section.
								(h)Review by Administrator
								(1)In generalThe regulations under subsection (a)(1)
				shall require each covered water system to submit its vulnerability assessment
				and site security plan to the Administrator for review according to deadlines
				set by the Administrator. The Administrator shall review each vulnerability
				assessment and site security plan submitted under this section and—
									(A)if the assessment or plan has any
				significant deficiency described in paragraph (2), require the covered water
				system to correct the deficiency; or
									(B)approve such assessment or plan.
									(2)Significant deficienciesA vulnerability assessment or site security
				plan of a covered water system has a significant deficiency under this
				subsection if the Administrator, in consultation, as appropriate, with the
				State exercising primary enforcement responsibility for such system, if any,
				determines that—
									(A)such assessment does not comply with the
				regulations established under section (a)(1); or
									(B)such plan—
										(i)fails to address vulnerabilities identified
				in a vulnerability assessment; or
										(ii)fails to meet applicable risk-based
				performance standards.   
										(3)State, regional, or local governmental
				entitiesNo covered water
				system shall be required under State, local, or tribal law to provide a
				vulnerability assessment or site security plan described in this section to any
				State, regional, local, or tribal governmental entity solely by reason of the
				requirement set forth in paragraph (1) that the system submit such an
				assessment and plan to the Administrator.
								(i)Emergency response plan
								(1)In generalEach covered water system shall prepare or
				revise, as appropriate, an emergency response plan that incorporates the
				results of the system’s most current vulnerability assessment and site security
				plan.
								(2)CertificationEach covered water system shall certify to
				the Administrator that the system has completed an emergency response plan. The
				system shall submit such certification to the Administrator not later than 6
				months after the system’s first completion or revision of a vulnerability
				assessment under this section and shall submit an additional certification
				following any update of the emergency response plan.
								(3)ContentsA covered water system’s emergency response
				plan shall include—
									(A)plans, procedures, and identification of
				equipment that can be implemented or used in the event of an intentional act at
				the covered water system; and
									(B)actions, procedures, and identification of
				equipment that can obviate or significantly lessen the impact of intentional
				acts on public health and the safety and supply of drinking water provided to
				communities and individuals.
									(4)CoordinationAs part of its emergency response plan,
				each covered water system shall provide appropriate information to any local
				emergency planning committee, local law enforcement officials, and local
				emergency response providers to ensure an effective, collective
				response.
								(j)Maintenance of recordsEach covered water system shall maintain an
				updated copy of its vulnerability assessment, site security plan, and emergency
				response plan.
							(k)Audit; inspection
								(1)In generalNotwithstanding section 1445(b)(2), the
				Administrator, or duly designated representatives of the Administrator, shall
				audit and inspect covered water systems, as necessary, for purposes of
				determining compliance with this section.
								(2)AccessIn conducting an audit or inspection of a
				covered water system, the Administrator or duly designated representatives of
				the Administrator, as appropriate, shall have access to the owners, operators,
				employees and contractor employees, and employee representatives, if any, of
				such covered water system.
								(3)Confidential communication of information;
				aiding inspectionsThe
				Administrator, or a duly designated representative of the Administrator, shall
				offer non-supervisory employees of a covered water system the opportunity
				confidentially to communicate information relevant to the employer’s compliance
				or noncompliance with this section, including compliance or noncompliance with
				any regulation or requirement adopted by the Administrator in furtherance of
				the purposes of this section. A representative of each certified or recognized
				bargaining agent described in subsection (f)(3)(B), if any, or, if none, a
				non-supervisory employee, shall be given an opportunity to accompany the
				Administrator, or the duly designated representative of the Administrator,
				during the physical inspection of any covered water system for the purpose of
				aiding such inspection, if representatives of the covered water system will
				also be accompanying the Administrator or the duly designated representative of
				the Administrator on such inspection.
								(l)Protection of information
								(1)Prohibition of public disclosure of
				protected informationProtected information shall—
									(A)be exempt from disclosure under
				section
				552 of title 5, United States Code; and
									(B)not be made available pursuant to any
				State, local, or tribal law requiring disclosure of information or
				records.
									(2)Information sharing
									(A)In generalThe Administrator shall prescribe such
				regulations, and may issue such orders, as necessary to prohibit the
				unauthorized disclosure of protected information.
									(B)Sharing of protected
				informationThe regulations
				under subparagraph (A) shall provide standards for and facilitate the
				appropriate sharing of protected information with and between Federal, State,
				local, and tribal authorities, first responders, law enforcement officials,
				designated supervisory and non-supervisory covered water system personnel with
				security, operational, or fiduciary responsibility for the system, and
				designated facility employee representatives, if any. Such standards shall
				include procedures for the sharing of all portions of a covered water system's
				vulnerability assessment and site security plan relating to the roles and
				responsibilities of system employees or contractor employees under subsection
				(f)(1) with a representative of each certified or recognized bargaining agent
				representing such employees, if any, or, if none, with at least one supervisory
				and at least one non-supervisory employee with roles and responsibilities under
				subsection (f)(1).
									(C)PenaltiesProtected information shall not be shared
				except in accordance with the standards provided by the regulations under
				subparagraph (A). Whoever discloses protected information in knowing violation
				of the regulations and orders issued under subparagraph (A) shall be fined
				under title 18, United States Code, imprisoned for not more than one year, or
				both, and, in the case of a Federal officeholder or employee, shall be removed
				from Federal office or employment.
									(3)Treatment of information in adjudicative
				proceedingsIn any judicial
				or administrative proceeding, protected information shall be treated in a
				manner consistent with the treatment of Sensitive Security Information under
				section 525 of the Department of Homeland Security Appropriations Act, 2007
				(Public Law
				109–295; 120 Stat. 1381).
								(4)Other obligations unaffectedExcept as provided in subsection (h)(3),
				nothing in this section amends or affects an obligation of a covered water
				system—
									(A)to submit or make available information to
				system employees, employee organizations, or a Federal, State, tribal, or local
				government agency under any other provision of law; or
									(B)to comply with any other provision of
				law.
									(5)Congressional oversightNothing in this section permits or
				authorizes the withholding of information from Congress or any committee or
				subcommittee thereof.
								(6)Disclosure of independently furnished
				informationNothing in this
				section amends or affects any authority or obligation of a Federal, State,
				local, or tribal agency to protect or disclose any record or information that
				the Federal, State, local, or tribal agency obtains from a covered water system
				or the Administrator under any other provision of law.
								(7)Protected information
									(A)In generalFor purposes of this section, the term
				protected information means any of the following:
										(i)Vulnerability assessments and site security
				plans under this section, including any assessment developed pursuant to
				subsection (g)(2).
										(ii)Documents directly related to the
				Administrator’s review of assessments and plans described in clause (i) and, as
				applicable, the State’s review of an assessment prepared under subsection
				(g)(2).
										(iii)Documents directly related to inspections
				and audits under this section.
										(iv)Orders, notices, or letters regarding the
				compliance of a covered water system with the requirements of this
				section.
										(v)Information, documents, or records required
				to be provided to or created by, the Administrator under subsection (d).
										(vi)Documents directly related to security
				drills and training exercises, security threats and breaches of security, and
				maintenance, calibration, and testing of security equipment.
										(vii)Other information, documents, and records
				developed exclusively for the purposes of this section that the Administrator
				has determined by regulation would be detrimental to the security of one or
				more covered water systems if disclosed.
										(B)Detriment requirementFor purposes of clauses (ii), (iii), (iv),
				(v), and (vi) of subparagraph (A), the only portions of documents, records,
				orders, notices, and letters that shall be considered protected information are
				those portions that—
										(i)the Secretary has determined by regulation
				would be detrimental to the security of one or more covered water systems if
				disclosed; and
										(ii)are developed by the Administrator, the
				State, or the covered water system for the purposes of this section.
										(C)ExclusionsNotwithstanding subparagraphs (A) and (B),
				the term ‘protected information’ does not include—
										(i)information, other than a security
				vulnerability assessment or site security plan, that the Administrator has
				determined by regulation to be—
											(I)appropriate to describe system compliance
				with the requirements of this title and the Administrator’s implementation of
				such requirements; and
											(II)not detrimental to the security of one or
				more covered water systems if disclosed; or
											(ii)information, whether or not also contained
				in a security vulnerability assessment, site security plan, or in a document,
				record, order, notice, or letter, or portion thereof, described in any of
				clauses (ii) through (vii) of subparagraph (A) that is obtained from another
				source with respect to which the Administrator has not made a determination
				under either subparagraph (A)(vii) or (B), including—
											(I)information that is required to be made
				publicly available under any other provision of law; and
											(II)information that a covered water system has
				lawfully disclosed other than in a submission to the Administrator pursuant to
				a requirement of this title.
											(m)Relation to chemical facility security
				requirementsTitle XXI of the
				Homeland Security Act of 2002 and title I of the
				Chemical and Water Security Act of
				2009 shall not apply to any public water system subject to this
				Act.
							(n)PreemptionThis section does not preclude or deny the
				right of any State or political subdivision thereof to adopt or enforce any
				regulation, requirement, or standard of performance with respect to a covered
				water system that is more stringent than a regulation, requirement, or standard
				of performance under this section.
							(o)Violations
								(1)In generalA covered water system that violates any
				requirement of this section, including by not implementing all or part of its
				site security plan by such date as the Administrator requires, shall be liable
				for a civil penalty of not more than $25,000 for each day on which the
				violation occurs.
								(2)ProcedureWhen the Administrator determines that a
				covered water system is subject to a civil penalty under paragraph (1), the
				Administrator, after consultation with the State, for covered water systems
				located in a State exercising primary responsibility for the covered water
				system, and, after considering the severity of the violation or deficiency and
				the record of the covered water system in carrying out the requirements of this
				section, may—
									(A)after notice and an opportunity for the
				covered water system to be heard, issue an order assessing a penalty under such
				paragraph for any past or current violation, requiring compliance immediately
				or within a specified time period; or
									(B)commence a civil action in the United
				States district court in the district in which the violation occurred for
				appropriate relief, including temporary or permanent injunction.
									(3)Methods to reduce the consequences of a
				chemical release from an intentional actExcept as provided in subsections (g)(4)
				and (g)(5), if a covered water system is located in a State exercising primary
				enforcement responsibility for the system, the Administrator may not issue an
				order or commence a civil action under this section for any deficiency in the
				content or implementation of the portion of the system’s site security plan
				relating to methods to reduce the consequences of a chemical release from an
				intentional act (as defined in subsection (g)(1)).
								(p)Report to Congress
								(1)Periodic reportNot later than 3 years after the effective
				date of the regulations under subsection (a)(1), and every 3 years thereafter,
				the Administrator shall transmit to the Committee on Energy and Commerce of the
				House of Representatives and the Committee on Environment and Public Works of
				the Senate a report on progress in achieving compliance with this section. Each
				such report shall include, at a minimum, the following:
									(A)A generalized summary of measures
				implemented by covered water systems in order to meet each risk-based
				performance standard established by this section.
									(B)A summary of how the covered water systems,
				differentiated by risk-based tier assignment, are complying with the
				requirements of this section during the period covered by the report and how
				the Administrator is implementing and enforcing such requirements during such
				period including—
										(i)the number of public water systems that
				provided the Administrator with information pursuant to subsection
				(d)(1);
										(ii)the number of covered water systems
				assigned to each risk-based tier;
										(iii)the number of vulnerability assessments and
				site security plans submitted by covered water systems;
										(iv)the number of vulnerability assessments and
				site security plans approved and disapproved by the Administrator;
										(v)the number of covered water systems without
				approved vulnerability assessments or site security plans;
										(vi)the number of covered water systems that
				have been assigned to a different risk-based tier due to implementation of a
				method to reduce the consequences of a chemical release from an intentional act
				and a description of the types of such implemented methods;
										(vii)the number of audits and inspections
				conducted by the Administrator or duly designated representatives of the
				Administrator;
										(viii)the number of orders for compliance issued
				by the Administrator;
										(ix)the administrative penalties assessed by
				the Administrator for non-compliance with the requirements of this
				section;
										(x)the civil penalties assessed by courts for
				non-compliance with the requirements of this section; and
										(xi)any other regulatory data the Administrator
				determines appropriate to describe covered water system compliance with the
				requirements of this section and the Administrator’s implementation of such
				requirements.
										(2)Public availabilityA report submitted under this section shall
				be made publicly available.
								(q)Grant programs
								(1)Implementation grants to
				StatesThe Administrator may
				award grants to, or enter into cooperative agreements with, States, based on an
				allocation formula established by the Administrator, to assist the States in
				implementing this section.
								(2)Research, training, and technical
				assistance grantsThe
				Administrator may award grants to, or enter into cooperative agreements with,
				non-profit organizations to provide research, training, and technical
				assistance to covered water systems to assist them in carrying out their
				responsibilities under this section.
								(3)Preparation grants
									(A)GrantsThe Administrator may award grants to, or
				enter into cooperative agreements with, covered water systems to assist such
				systems in—
										(i)preparing and updating vulnerability
				assessments, site security plans, and emergency response plans;
										(ii)assessing and implementing methods to
				reduce the consequences of a release of a substance of concern from an
				intentional act; and
										(iii)implementing any other security reviews and
				enhancements necessary to comply with this section.
										(B)Priority
										(i)NeedThe Administrator, in awarding grants or
				entering into cooperative agreements for purposes described in subparagraph
				(A)(i), shall give priority to covered water systems that have the greatest
				need.
										(ii)Security riskThe Administrator, in awarding grants or
				entering into cooperative agreements for purposes described in subparagraph
				(A)(ii), shall give priority to covered water systems that pose the greatest
				security risk.
										(4)Worker Training Grants Program
				Authority
									(A)In generalThe Administrator shall establish a grant
				program to award grants to eligible entities to provide for training and
				education of employees and contractor employees with roles or responsibilities
				described in subsection (f)(1) and first responders and emergency response
				providers who would respond to an intentional act at a covered water
				system.
									(B)AdministrationThe Administrator shall enter into an
				agreement with the National Institute of Environmental Health Sciences to make
				and administer grants under this paragraph.
									(C)Use of fundsThe recipient of a grant under this
				paragraph shall use the grant to provide for—
										(i)training and education of employees and
				contractor employees with roles or responsibilities described in subsection
				(f)(1), including the annual mandatory training specified in subsection (f)(2)
				or training for first responders in protecting nearby persons, property, or the
				environment from the effects of a release of a substance of concern at the
				covered water system, with priority given to covered water systems assigned to
				tier one or tier two under subsection (d); and
										(ii)appropriate training for first responders
				and emergency response providers who would respond to an intentional act at a
				covered water system.
										(D)Eligible entitiesFor purposes of this paragraph, an eligible
				entity is a nonprofit organization with demonstrated experience in implementing
				and operating successful worker or first responder health and safety or
				security training programs.
									(r)Authorization of appropriations
								(1)In generalTo carry out this section, there are
				authorized to be appropriated—
									(A)$315,000,000 for fiscal year 2011, of which
				up to—
										(i)$30,000,000 may be used for administrative
				costs incurred by the Administrator or the States, as appropriate; and
										(ii)$125,000,000 may be used to implement
				methods to reduce the consequences of a chemical release from an intentional
				act at covered water systems with priority given to covered water systems
				assigned to tier one or tier two under subsection (d); and
										(B)such sums as may be necessary for fiscal
				years 2012 through 2015.
									(2)Security enhancementsFunding under this subsection for basic
				security enhancements shall not include expenditures for personnel costs or
				monitoring, operation, or maintenance of facilities, equipment, or
				systems.
								.
				(b)Regulations; transition
					(1)RegulationsNot later than 2 years after the date of
			 the enactment of this title, the Administrator of the Environmental Protection
			 Agency shall promulgate final regulations to carry out section 1433 of the Safe
			 Drinking Water Act, as amended by subsection (a).
					(2)Effective
			 dateUntil the effective date
			 of the regulations promulgated under paragraph (1), section 1433 of the Safe
			 Drinking Water Act, as in effect on the day before the date of the enactment of
			 this title, shall continue to apply.
					(3)Savings provisionNothing in this section or the amendment
			 made by this section shall affect the application of section 1433 of the Safe
			 Drinking Water Act, as in effect before the effective date of the regulations
			 promulgated under paragraph (1), to any violation of such section 1433
			 occurring before such effective date, and the requirements of such section 1433
			 shall remain in force and effect with respect to such violation until the
			 violation has been corrected or enforcement proceedings completed, whichever is
			 later.
					203.Study to assess the threat of contamination
			 of drinking water distribution systemsNot later than 180 days after the date of
			 the enactment of this title, the Administrator of the Environmental Protection
			 Agency, in consultation with the Secretary of Homeland Security, shall—
				(1)conduct a study to assess the threat to
			 drinking water posed by an intentional act of contamination, and the
			 vulnerability of public water systems, including fire hydrants, to such a
			 threat; and
				(2)submit a report to the Congress on the
			 results of such study.
				IIIWASTEWATER TREATMENT WORKS
			 SECURITY
			301.Short titleThis title may be cited as the
			 Wastewater Treatment Works Security
			 Act of 2009.
			302.Wastewater treatment works
			 security
				(a)In generalTitle II of the Federal Water Pollution
			 Control Act (33
			 U.S.C. 1281 et seq.) is amended by adding at the end the
			 following:
					
						222.Wastewater treatment works
				security
							(a)Assessment of treatment works vulnerability
				and implementation of site security and emergency response plans
								(1)In generalEach owner or operator of a treatment works
				with either a treatment capacity of at least 2,500,000 gallons per day or, in
				the discretion of the Administrator, that presents a security risk making
				coverage under this section appropriate shall, consistent with regulations
				developed under subsection (b)—
									(A)conduct and, as required, update a
				vulnerability assessment of its treatment works;
									(B)develop, periodically update, and implement
				a site security plan for the treatment works; and
									(C)develop and, as required, revise an
				emergency response plan for the treatment works.
									(2)Vulnerability assessment
									(A)DefinitionIn this section, the term
				vulnerability assessment means an assessment of the vulnerability
				of a treatment works to intentional acts that may—
										(i)substantially disrupt the ability of the
				treatment works to safely and reliably operate; or
										(ii)have a substantial adverse effect on
				critical infrastructure, public health or safety, or the environment.
										(B)ReviewA vulnerability assessment shall include an
				identification of the vulnerability of the treatment works’—
										(i)facilities, systems, and devices used in
				the storage, treatment, recycling, or reclamation of municipal sewage or
				industrial wastes;
										(ii)intercepting sewers, outfall sewers, sewage
				collection systems, and other constructed conveyances under the control of the
				owner or operator of the treatment works;
										(iii)electronic, computer, and other automated
				systems;
										(iv)pumping, power, and other equipment;
										(v)use, storage, and handling of various
				chemicals, including substances of concern, as identified by the
				Administrator;
										(vi)operation and maintenance procedures;
				and
										(vii)ability to ensure continuity of
				operations.
										(3)Site security plan
									(A)DefinitionIn this section, the term site
				security plan means a process developed by the owner or operator of a
				treatment works to address security risks identified in a vulnerability
				assessment developed for the treatment works.
									(B)Identification of security
				enhancementsA site security
				plan carried out under paragraph (1)(B) shall identify specific security
				enhancements, including procedures, countermeasures, or equipment, that, when
				implemented or utilized, will reduce the vulnerabilities identified in a
				vulnerability assessment (including the identification of the extent to which
				implementation or utilization of such security enhancements may impact the
				operations of the treatment works in meeting the goals and requirements of this
				Act).
									(b)Rulemaking and guidance documents
								(1)In generalNot later than December 31, 2010, the
				Administrator, after providing notice and an opportunity for public comment,
				shall issue regulations—
									(A)establishing risk-based performance
				standards for the security of a treatment works identified under subsection
				(a)(1); and
									(B)establishing requirements and deadlines for
				each owner or operator of a treatment works identified under subsection
				(a)(1)—
										(i)to conduct and submit to the Administrator
				a vulnerability assessment or, if the owner or operator of a treatment works
				already has conducted a vulnerability assessment, to revise and submit to the
				Administrator such assessment in accordance with this section;
										(ii)to update and submit to the Administrator
				the vulnerability assessment not less than every 5 years and promptly after any
				change at the treatment works that could cause the reassignment of the
				treatment works to a different risk-based tier under paragraph (2)(B);
										(iii)to develop and implement a site security
				plan and to update such plan not less than every 5 years and promptly after an
				update to the vulnerability assessment;
										(iv)to develop an emergency response plan (or,
				if the owner or operator of a treatment works has already developed an
				emergency response plan, to revise the plan to be in accordance with this
				section) and to revise the plan not less than every 5 years and promptly after
				an update to the vulnerability assessment; and
										(v)to provide annual training to employees of
				the treatment works on implementing site security plans and emergency response
				plans.
										(2)Risk-based tiers and performance
				standards
									(A)In generalIn developing regulations under this
				subsection, the Administrator shall—
										(i)provide for 4 risk-based tiers applicable
				to treatment works identified under subsection (a)(1), with tier one
				representing the highest degree of security risk; and
										(ii)establish risk-based performance standards
				for site security plans and emergency response plans required under this
				section.
										(B)Risk-based tiers
										(i)Assignment of risk-based
				tiersThe Administrator shall
				assign (and reassign when appropriate) each treatment works identified under
				subsection (a)(1) to one of the risk-based tiers established pursuant to this
				paragraph.
										(ii)Factors to considerIn assigning a treatment works to a
				risk-based tier, the Administrator shall consider—
											(I)the size of the treatment works;
											(II)the proximity of the treatment works to
				large population centers;
											(III)the adverse impacts of an intentional act,
				including a worst-case release of a substance of concern designated under
				subsection (c), on the operation of the treatment works or on critical
				infrastructure, public health or safety, or the environment; and
											(IV)any other factor that the Administrator
				determines to be appropriate.
											(iii)Information request for treatment
				worksThe Administrator may
				require the owner or operator of a treatment works identified under subsection
				(a)(1) to submit information in order to determine the appropriate risk-based
				tier for the treatment works.
										(iv)Explanation for risk-based tier
				assignmentThe Administrator
				shall provide the owner or operator of each treatment works assigned to a
				risk-based tier with the reasons for the tier assignment and whether such owner
				or operator of a treatment works is required to submit an assessment under
				paragraph (3)(B).
										(C)Risk-based performance standards
										(i)ClassificationIn establishing risk-based performance
				standards under subparagraph (A)(ii), the Administrator shall ensure that the
				standards are separate and, as appropriate, increasingly more stringent based
				on the level of risk associated with the risk-based tier assignment under
				subparagraph (B) for the treatment works.
										(ii)ConsiderationIn carrying out this subparagraph, the
				Administrator shall take into account
				section
				27.230 of title 6, Code of Federal Regulations (or any
				successor regulation).
										(D)Site Security Plans
										(i)In generalIn developing regulations under this
				subsection, the Administrator shall permit the owner or operator of a treatment
				works identified under subsection (a)(1), in developing and implementing a site
				security plan, to select layered security and preparedness measures that, in
				combination—
											(I)address the security risks identified in
				its vulnerability assessment; and
											(II)comply with the applicable risk-based
				performance standards required by this subsection.
											(3)Methods to Reduce the Consequences of a
				Chemical Release from an Intentional Act
									(A)DefinitionIn this section, the term method to
				reduce the consequences of a chemical release from an intentional act
				means a measure at a treatment works identified under subsection (a)(1) that
				reduces or eliminates the potential consequences of a release of a substance of
				concern designated under subsection (c) from an intentional act, such
				as—
										(i)the elimination of or a reduction in the
				amount of a substance of concern possessed or planned to be possessed by a
				treatment works through the use of alternate substances, formulations, or
				processes;
										(ii)the modification of pressures,
				temperatures, or concentrations of a substance of concern; and
										(iii)the reduction or elimination of onsite
				handling of a substance of concern through the improvement of inventory control
				or chemical use efficiency.
										(B)Assessment
										(i)In generalIn developing the regulations under this
				subsection, for each treatment works identified under subsection (a)(1) that
				possesses or plans to possess a substance of concern in excess of the release
				threshold quantity set by the Administrator under subsection (c)(2), the
				Administrator shall require the treatment works to include in its site security
				plan an assessment of methods to reduce the consequences of a chemical release
				from an intentional act at the treatment works.
										(ii)Considerations for assessmentIn developing the regulations under this
				subsection, the Administrator shall require the owner or operator of each
				treatment works, in preparing the assessment, to consider factors appropriate
				to address the responsibilities of the treatment works to meet the goals and
				requirements of this Act and to include—
											(I)a description of the methods to reduce the
				consequences of a chemical release from an intentional act;
											(II)a description of how each described method
				to reduce the consequences of a chemical release from an intentional act could,
				if applied—
												(aa)reduce the extent of death, injury, or
				serious adverse effects to human health or the environment as a result of a
				release, theft, or misappropriation of a substance of concern designated under
				subsection (c); and
												(bb)impact the operations of the treatment
				works in meeting the goals and requirements of this Act;
												(III)whether each described method to reduce the
				consequences of a chemical release from an intentional act at the treatment
				works is feasible, as determined by the Administrator;
											(IV)the costs (including capital and
				operational costs) and avoided costs (including potential savings) associated
				with applying each described method to reduce the consequences of a chemical
				release from an intentional act at the treatment works;
											(V)any other relevant information that the
				owner or operator of a treatment works relied on in conducting the assessment;
				and
											(VI)a statement of whether the owner or
				operator of a treatment works has implemented or plans to implement a method to
				reduce the consequences of a chemical release from an intentional act, a
				description of any such method, and, in the case of a treatment works described
				in subparagraph (C)(i), an explanation of the reasons for any decision not to
				implement any such method.
											(C)Required methods
										(i)ApplicationThis subparagraph applies to a treatment
				works identified under subsection (a)(1) that—
											(I)is assigned to one of the two highest
				risk-based tiers established under paragraph (2)(A); and
											(II)possesses or plans to possess a substance
				of concern in excess of the threshold quantity set by the Administrator under
				subsection (c)(2).
											(ii)Highest-risk systemsIf, on the basis of its assessment
				developed pursuant to subparagraph (B), the owner or operator of a treatment
				works described in clause (i) decides not to implement a method to reduce the
				consequences of a chemical release from an intentional act, in accordance with
				a timeline set by the Administrator—
											(I)the Administrator or, where applicable, a
				State with an approved program under section 402, shall determine whether to
				require the owner or operator of a treatment works to implement such method;
				and
											(II)in the case of a State with such approved
				program, the State shall report such determination to the Administrator.
											(iii)ConsiderationsBefore requiring the implementation of a
				method to reduce the consequences of a chemical release from an intentional act
				under clause (ii), the Administrator or a State, as the case may be, shall
				consider factors appropriate to address the responsibilities of the treatment
				works to meet the goals and requirements of this Act, including an examination
				of whether the method—
											(I)would significantly reduce the risk of
				death, injury, or serious adverse effects to human health resulting from a
				chemical release from an intentional act at the treatment works;
											(II)would not increase the interim storage by
				the treatment works of a substance of concern designated under subsection
				(c);
											(III)could impact the operations of the
				treatment works in meeting the goals and requirements of this Act or any more
				stringent standards established by the State or municipality in which the
				treatment works is located; and
											(IV)is feasible, as determined by the
				Administrator, to be incorporated into the operations of the treatment
				works.
											(D)AppealBefore requiring the implementation of a
				method to reduce the consequences of a chemical release from an intentional act
				under clause (ii), the Administrator or a State, as the case may be, shall
				provide the owner or operator of the treatment works an opportunity to appeal
				the determination to require such implementation.
									(E)Incomplete or late assessments
										(i)Incomplete assessmentsIf the Administrator determines that a
				treatment works fails to meet the requirements of subparagraph (B) and the
				applicable regulations, the Administrator shall, after notifying the owner or
				operator of a treatment works and the State in which the treatment works is
				located, require the owner or operator of the treatment works to submit a
				revised assessment not later than 60 days after the Administrator notifies the
				owner or operator. The Administrator may require such additional revisions as
				are necessary to ensure that the treatment works meets the requirements of
				subparagraph (B) and the applicable regulations.
										(ii)Late assessmentsIf the Administrator finds that the owner
				or operator of a treatment works, in conducting an assessment pursuant to
				subparagraph (B), did not complete such assessment in accordance with the
				deadline set by the Administrator, the Administrator may, after notifying the
				owner or operator of the treatment works and the State in which the treatment
				works is located, take appropriate enforcement action under subsection
				(j).
										(iii)ReviewA State with an approved program under
				section 402 or the Administrator, as the case may be, shall review a revised
				assessment that meets the requirements of subparagraph (B) and applicable
				regulations to determine whether the treatment works will be required to
				implement methods to reduce the consequences of a chemical release from an
				intentional act pursuant to subparagraph (C).
										(F)Enforcement
										(i)Failure by state to make
				determination
											(I)In generalIf the Administrator determines that a
				State with an approved program under section 402 failed to determine whether to
				require a treatment works to implement a method to reduce the consequences of a
				chemical release from an intentional act, as required by subparagraph (C)(ii),
				the Administrator shall notify the State and the owner or operator of the
				treatment works.
											(II)Administrative actionIf, after 30 days after the notification
				described in subclause (I), a State fails to make the determination described
				in that subclause, the Administrator shall notify the State and the owner or
				operator of the treatment works and shall determine whether to require the
				owner or operator to implement a method to reduce the consequences of a
				chemical release from an intentional act based on the factors described in
				subparagraph (C)(iii).
											(ii)Failure by state to bring enforcement
				action
											(I)In generalIf, in a State with an approved program
				under section 402, the Administrator determines that the owner or operator of a
				treatment works fails to implement a method to reduce the consequences of a
				chemical release from an intentional act (as required by the State or the
				Administrator under subparagraph (C)(ii) or the Administrator under clause
				(i)(II)), the Administrator shall notify the State and the owner or operator of
				the treatment works.
											(II)Administrative enforcement
				actionIf, after 30 days
				after the notification described in subclause (I), the State has not commenced
				appropriate enforcement action, the Administrator shall notify the State and
				may commence an enforcement action against the owner or operator of the
				treatment works, including by seeking or imposing civil penalties under
				subsection (j), to require implementation of such method.
											(4)Consultation with state
				authoritiesIn developing the
				regulations under this subsection, the Administrator shall consult with States
				with approved programs under section 402.
								(5)Consultation with other
				personsIn developing the
				regulations under this subsection, the Administrator shall consult with the
				Secretary of Homeland Security, and, as appropriate, other persons
				regarding—
									(A)the provision of threat-related and other
				baseline information to treatment works identified under subsection
				(a)(1);
									(B)the designation of substances of concern
				under subsection (c);
									(C)the development of risk-based performance
				standards;
									(D)the establishment of risk-based tiers and
				the process for the assignment of treatment works identified under subsection
				(a)(1) to such tiers;
									(E)the process for the development and
				evaluation of vulnerability assessments, site security plans, and emergency
				response plans;
									(F)the treatment of protected information;
				and
									(G)any other factor that the Administrator
				determines to be appropriate.
									(6)ConsiderationIn developing the regulations under this
				subsection, the Administrator shall ensure that such regulations are consistent
				with the goals and requirements of this Act.
								(c)Substances of concernFor purposes of this section, the
				Administrator, in consultation with the Secretary of Homeland Security—
								(1)may designate any chemical substance as a
				substance of concern;
								(2)at the time any chemical substance is
				designated pursuant to paragraph (1), shall establish by rulemaking a threshold
				quantity for the release or theft of a substance, taking into account the
				toxicity, reactivity, volatility, dispersability, combustability, and
				flammability of the substance and the amount of the substance, that, as a
				result of the release or theft, is known to cause, or may be reasonably
				anticipated to cause, death, injury, or serious adverse impacts to human health
				or the environment; and
								(3)in making such a designation, shall take
				into account appendix A to part 27 of title 6, Code of Federal Regulations (or
				any successor regulation).
								(d)Review of Vulnerability Assessment and Site
				Security Plan
								(1)In generalEach owner or operator of a treatment works
				identified under subsection (a)(1) shall submit its vulnerability assessment
				and site security plan to the Administrator for review in accordance with
				deadlines established by the Administrator.
								(2)Standard of reviewThe Administrator shall review each
				vulnerability assessment and site security plan submitted under this subsection
				and—
									(A)if the assessment or plan has a significant
				deficiency described in paragraph (3), require the owner or operator of the
				treatment works to correct the deficiency; or
									(B)approve such assessment or plan.
									(3)Significant deficiencyA vulnerability assessment or site security
				plan of a treatment works has a significant deficiency under this subsection if
				the Administrator, in consultation, as appropriate, with a State with an
				approved program under section 402, determines that—
									(A)such assessment does not comply with the
				regulations promulgated under subsection (b); or
									(B)such plan—
										(i)fails to address vulnerabilities identified
				in a vulnerability assessment; or
										(ii)fails to meet applicable risk-based
				performance standards.
										(4)Identification of
				deficienciesIf the
				Administrator identifies a significant deficiency in the vulnerability
				assessment or site security plan of an owner or operator of a treatment works
				under paragraph (3), the Administrator shall provide the owner or operator with
				a written notification of the deficiency that—
									(A)includes a clear explanation of the
				deficiency in the vulnerability assessment or site security plan;
									(B)provides guidance to assist the owner or
				operator in addressing the deficiency; and
									(C)requires the owner or operator to correct
				the deficiency and, by such date as the Administrator determines appropriate,
				to submit to the Administrator a revised vulnerability assessment or site
				security plan.
									(5)State, local, or tribal governmental
				entitiesNo owner or operator
				of a treatment works identified under subsection (a)(1) shall be required under
				State, local, or tribal law to provide a vulnerability assessment or site
				security plan described in this section to any State, local, or tribal
				governmental entity solely by reason of the requirement set forth in paragraph
				(1) that the owner or operator of a treatment works submit such an assessment
				and plan to the Administrator.
								(e)Emergency response plan
								(1)In generalThe owner or operator of a treatment works
				identified under subsection (a)(1) shall develop or revise, as appropriate, an
				emergency response plan that incorporates the results of the current
				vulnerability assessment and site security plan for the treatment works.
								(2)CertificationThe owner or operator of a treatment works
				identified under subsection (a)(1) shall certify to the Administrator that the
				owner or operator has completed an emergency response plan, shall submit such
				certification to the Administrator not later than 6 months after the first
				completion or revision of a vulnerability assessment under this section, and
				shall submit an additional certification following any update of the emergency
				response plan.
								(3)ContentsAn emergency response plan shall include a
				description of—
									(A)plans, procedures, and identification of
				equipment that can be implemented or used in the event of an intentional act at
				the treatment works; and
									(B)actions, procedures, and identification of
				equipment that can obviate or significantly reduce the impact of intentional
				acts to—
										(i)substantially disrupt the ability of the
				treatment works to safely and reliably operate; or
										(ii)have a substantial adverse effect on
				critical infrastructure, public health or safety, or the environment.
										(4)CoordinationAs part of its emergency response plan, the
				owner or operator of a treatment works shall provide appropriate information to
				any local emergency planning committee, local law enforcement officials, and
				local emergency response providers to ensure an effective, collective
				response.
								(f)Role of employees
								(1)Description of roleSite security plans and emergency response
				plans required under this section shall describe the appropriate roles or
				responsibilities that employees and contractor employees of treatment works are
				expected to perform to deter or respond to the intentional acts identified in a
				current vulnerability assessment.
								(2)Training for employeesThe owner or operator of a treatment works
				identified under subsection (a)(1) shall annually provide employees and
				contractor employees with the roles or responsibilities described in paragraph
				(1) with sufficient training, as determined by the Administrator, on carrying
				out those roles or responsibilities.
								(3)Employee participationIn developing, revising, or updating a
				vulnerability assessment, site security plan, and emergency response plan
				required under this section, the owner or operator of a treatment works shall
				include—
									(A)at least one supervisory and at least one
				nonsupervisory employee of the treatment works; and
									(B)at least one representative of each
				certified or recognized bargaining agent representing facility employees or
				contractor employees with roles or responsibilities described in paragraph (1),
				if any, in a collective bargaining relationship with the owner or operator of
				the treatment works or with a contractor to the treatment works.
									(g)Maintenance of recordsThe owner or operator of a treatment works
				identified under subsection (a)(1) shall maintain an updated copy of its
				vulnerability assessment, site security plan, and emergency response plan on
				the premises of the treatment works.
							(h)Audit; inspection
								(1)In generalThe Administrator shall audit and inspect a
				treatment works identified under subsection (a)(1), as necessary, for purposes
				of determining compliance with this section.
								(2)AccessIn conducting an audit or inspection of a
				treatment works under paragraph (1), the Administrator shall have access to the
				owners, operators, employees and contractor employees, and employee
				representatives, if any, of such treatment works.
								(3)Confidential communication of information;
				aiding inspectionsThe
				Administrator shall offer nonsupervisory employees of a treatment works the
				opportunity confidentially to communicate information relevant to the
				compliance or noncompliance of the owner or operator of the treatment works
				with this section, including compliance or noncompliance with any regulation or
				requirement adopted by the Administrator in furtherance of the purposes of this
				section. A representative of each certified or recognized bargaining agent
				described in subsection (f)(3)(B), if any, or, if none, a nonsupervisory
				employee, shall be given an opportunity to accompany the Administrator during
				the physical inspection of any treatment works for the purpose of aiding such
				inspection, if representatives of the treatment works will also be accompanying
				the Administrator on such inspection.
								(i)Protection of information
								(1)Prohibition of public disclosure of
				protected informationProtected information shall—
									(A)be exempt from disclosure under
				section
				552 of title 5, United States Code; and
									(B)not be made available pursuant to any
				State, local, or tribal law requiring disclosure of information or
				records.
									(2)Information sharing
									(A)In generalThe Administrator shall prescribe such
				regulations, and may issue such orders, as necessary to prohibit the
				unauthorized disclosure of protected information, as described in paragraph
				(7).
									(B)Sharing of protected
				informationThe regulations
				under subparagraph (A) shall provide standards for and facilitate the
				appropriate sharing of protected information with and among Federal, State,
				local, and tribal authorities, first responders, law enforcement officials,
				supervisory and nonsupervisory treatment works personnel with security,
				operational, or fiduciary responsibility for the system designated by the owner
				or operator of the treatment works, and facility employee representatives
				designated by the owner or operator of the treatment works, if any.
									(C)Information sharing
				proceduresSuch standards
				shall include procedures for the sharing of all portions of the vulnerability
				assessment and site security plan of a treatment works relating to the roles
				and responsibilities of the employees or contractor employees of a treatment
				works under subsection (f)(1) with a representative of each certified or
				recognized bargaining agent representing such employees, if any, or, if none,
				with at least one supervisory and at least one non-supervisory employee with
				roles and responsibilities under subsection (f)(1).
									(D)PenaltiesProtected information, as described in
				paragraph (7), shall not be shared except in accordance with the standards
				provided by the regulations under subparagraph (A). Whoever discloses protected
				information in knowing violation of the regulations and orders issued under
				subparagraph (A) shall be fined under title 18, United States Code, imprisoned
				for not more than one year, or both, and, in the case of a Federal officeholder
				or employee, shall be removed from Federal office or employment.
									(3)Treatment of information in adjudicative
				proceedingsIn any judicial
				or administrative proceeding, protected information, as described in paragraph
				(7), shall be treated in a manner consistent with the treatment of sensitive
				security information under section 525 of the Department of Homeland Security
				Appropriations Act, 2007 (120 Stat. 1381).
								(4)Other obligations unaffectedNothing in this section amends or affects
				an obligation of the owner or operator of a treatment works to—
									(A)submit or make available information to
				employees of the treatment works, employee organizations, or a Federal, State,
				local, or tribal government agency under any other provision of law; or
									(B)comply with any other provision of
				law.
									(5)Congressional oversightNothing in this section permits or
				authorizes the withholding of information from Congress or any committee or
				subcommittee thereof.
								(6)Disclosure of independently furnished
				informationNothing in this
				section amends or affects any authority or obligation of a Federal, State,
				local, or tribal agency to protect or disclose any record or information that
				the Federal, State, local, or tribal agency obtains from a treatment works or
				the Administrator under any other provision of law except as provided in
				subsection (d)(5).
								(7)Protected information
									(A)In generalFor purposes of this section, the term
				protected information means any of the following:
										(i)Vulnerability assessments and site security
				plans under this section, including any assessment developed under subsection
				(b)(3)(B).
										(ii)Documents directly related to the
				Administrator’s review of assessments and plans described in clause (i) and, as
				applicable, the State’s review of an assessment developed under subsection
				(b)(3)(B).
										(iii)Documents directly related to inspections
				and audits under this section.
										(iv)Orders, notices, or letters regarding the
				compliance of a treatment works described in subsection (a)(1) with the
				requirements of this section.
										(v)Information required to be provided to, or
				documents and records created by, the Administrator under subsection
				(b)(2).
										(vi)Documents directly related to security
				drills and training exercises, security threats and breaches of security, and
				maintenance, calibration, and testing of security equipment.
										(vii)Other information, documents, and records
				developed for the purposes of this section that the Administrator has
				determined by regulation would be detrimental to the security of a treatment
				works if disclosed.
										(B)Detriment requirementFor purposes of clauses (ii), (iii), (iv),
				(v), and (vi) of subparagraph (A), the only portions of documents, records,
				orders, notices, and letters that shall be considered protected information are
				those portions that—
										(i)the Secretary has determined by regulation
				would be detrimental to the security of a treatment works if disclosed;
				and
										(ii)are developed by the Administrator, the
				State, or the treatment works for the purposes of this section.
										(C)ExclusionsNotwithstanding subparagraphs (A) and (B),
				the term ‘protected information’ does not include—
										(i)information, other than a security
				vulnerability assessment or site security plan, that the Administrator has
				determined by regulation to be—
											(I)appropriate to describe treatment works
				compliance with the requirements of this title and the Administrator’s
				implementation of such requirements; and
											(II)not detrimental to the security of one or
				more treatment works if disclosed; or
											(ii)information, whether or not also contained
				in a security vulnerability assessment, site security plan, or in a document,
				record, order, notice, or letter, or portion thereof, described in any of
				clauses (ii) through (vii) of subparagraph (A) that is obtained from another
				source with respect to which the Administrator has not made a determination
				under either subparagraph (A)(vii) or (B), including—
											(I)information that is required to be made
				publicly available under any other provision of law; and
											(II)information that a treatment works has
				lawfully disclosed other than in a submission to the Administrator pursuant to
				a requirement of this title.
											(j)ViolationsFor the purposes of section 309 of this
				Act, any violation of any requirement of this section, including any
				regulations promulgated pursuant to this section, by an owner or operator of a
				treatment works described in subsection (a)(1) shall be treated in the same
				manner as a violation of a permit condition under section 402 of this
				Act.
							(k)Report to congress
								(1)Periodic reportNot later than 3 years after the effective
				date of the regulations issued under subsection (b) and every 3 years
				thereafter, the Administrator shall transmit to the Committee on Transportation
				and Infrastructure of the House of Representatives and the Committee on
				Environment and Public Works of the Senate a report on progress in achieving
				compliance with this section.
								(2)Contents of the reportEach such report shall include, at a
				minimum, the following:
									(A)A generalized summary of measures
				implemented by the owner or operator of a treatment works identified under
				subsection (a)(1) in order to meet each risk-based performance standard
				established by this section.
									(B)A summary of how the treatment works,
				differentiated by risk-based tier assignment, are complying with the
				requirements of this section during the period covered by the report and how
				the Administrator is implementing and enforcing such requirements during such
				period, including—
										(i)the number of treatment works that provided
				the Administrator with information pursuant to subsection
				(b)(2)(B)(iii);
										(ii)the number of treatment works assigned to
				each risk-based tier;
										(iii)the number of vulnerability assessments and
				site security plans submitted by treatment works;
										(iv)the number of vulnerability assessments and
				site security plans approved or found to have a significant deficiency under
				subsection (d)(2) by the Administrator;
										(v)the number of treatment works without
				approved vulnerability assessments or site security plans;
										(vi)the number of treatment works that have
				been assigned to a different risk-based tier due to implementation of a method
				to reduce the consequences of a chemical release from an intentional act and a
				description of the types of such implemented methods;
										(vii)the number of audits and inspections
				conducted by the Administrator; and
										(viii)any other regulatory data the Administrator
				determines appropriate to describe the compliance of owners or operators of
				treatment works with the requirements of this section and the Administrator’s
				implementation of such requirements.
										(3)Public availabilityA report submitted under this section shall
				be made publicly available.
								(l)Grants for vulnerability assessments,
				security enhancements, and worker training programs
								(1)In generalThe Administrator may make a grant to a
				State, municipality, or intermunicipal or interstate agency—
									(A)to conduct or update a vulnerability
				assessment, site security plan, or emergency response plan for a publicly owned
				treatment works identified under subsection (a)(1);
									(B)to implement a security enhancement at a
				publicly owned treatment works identified under subsection (a)(1), including a
				method to reduce the consequences of a chemical release from an intentional
				act, identified in an approved site security plan and listed in paragraph
				(2);
									(C)to implement an additional security
				enhancement at a publicly owned treatment works identified under subsection
				(a)(1), including a method to reduce the consequences of a chemical release
				from an intentional act, identified in an approved site security plan;
				and
									(D)to provide for security-related training of
				employees or contractor employees of the treatment works and training for first
				responders and emergency response providers.
									(2)Grants for security enhancements
									(A)Preapproved security
				enhancementsThe
				Administrator may make a grant under paragraph (1)(B) to implement a security
				enhancement of a treatment works for one or more of the following:
										(i)Purchase and installation of equipment for
				access control, intrusion prevention and delay, and detection of intruders and
				hazardous or dangerous substances, including—
											(I)barriers, fencing, and gates;
											(II)security lighting and cameras;
											(III)metal grates, wire mesh, and outfall entry
				barriers;
											(IV)securing of manhole covers and fill and
				vent pipes;
											(V)installation and re-keying of doors and
				locks; and
											(VI)smoke, chemical, and explosive mixture
				detection systems.
											(ii)Security improvements to electronic,
				computer, or other automated systems and remote security systems, including
				controlling access to such systems, intrusion detection and prevention, and
				system backup.
										(iii)Participation in training programs and the
				purchase of training manuals and guidance materials relating to
				security.
										(iv)Security screening of employees or
				contractor support services.
										(B)Additional security
				enhancementsThe
				Administrator may make a grant under paragraph (1)(C) for additional security
				enhancements not listed in subparagraph (A) that are identified in an approved
				site security plan. The additional security enhancements may include the
				implementation of a method to reduce the consequences of a chemical release
				from an intentional act.
									(C)Limitation on use of fundsGrants under this subsection may not be
				used for personnel costs or operation or maintenance of facilities, equipment,
				or systems.
									(D)Federal shareThe Federal share of the cost of activities
				funded by a grant under paragraph (1) may not exceed 75 percent.
									(3)EligibilityTo be eligible for a grant under this
				subsection, a State, municipality, or intermunicipal or interstate agency shall
				submit information to the Administrator at such time, in such form, and with
				such assurances as the Administrator may require.
								(m)PreemptionThis section does not preclude or deny the
				right of any State or political subdivision thereof to adopt or enforce any
				regulation, requirement, or standard of performance with respect to a treatment
				works that is more stringent than a regulation, requirement, or standard of
				performance under this section.
							(n)Authorization of
				appropriationsThere is
				authorized to be appropriated to the Administrator $200,000,000 for each of
				fiscal years 2010 through 2014 for making grants under subsection (l). Such
				sums shall remain available until expended.
							(o)Relation to chemical facility security
				requirementsTitle XXI of the
				Homeland Security Act of 2002 and title I of the
				Chemical and Water Security Act of
				2009 shall not apply to any treatment
				works.
							.
				
	
		1.Short titleThis Act may be cited as the
			 Continuing Chemical Facilities
			 Antiterrorism Security Act of 2010.
		2.Extension of chemical facilities
			 antiterrorism security program
			(a)In generalSection 550(b) of the Department of
			 Homeland Security Appropriations Act, 2007 (6 U.S.C. 121 note) is amended by
			 striking October 4, 2010 and inserting October 4,
			 2013.
			(b)Chemical facility security
			 enhancements
				(1)In generalThe Homeland Security Act of 2002 (6 U.S.C.
			 101 et seq.) is amended by adding at the end the following:
					
						XXIChemical facility security
							2101.DefinitionsIn this title—
								(1)the term
				Board means the Chemical Facility Security Advisory Board
				established under section 2105(a);
								(2)the term Chemical
				Facility Anti-Terrorism Standards means the interim final regulations
				issued by the Secretary under section 550 of the Department of Homeland
				Security Appropriations Act, 2007 (6 U.S.C. 121 note); and
								(3)the term covered
				chemical facility means a chemical facility subject to the Chemical
				Facility Anti-Terrorism Standards.
								2102.Chemical security training program
								(a)EstablishmentActing through the Administrator of the
				Federal Emergency Management Agency and in coordination with the Under
				Secretary for National Protection and Programs, the Secretary shall establish a
				voluntary chemical security training program (referred to in this section as
				the training program) for the purpose of enhancing the
				capabilities of high-risk chemical facilities to prevent, prepare for, respond
				to, mitigate against, and recover from threatened or actual acts of terrorism,
				natural disasters, and other man-made disasters.
								(b)RequirementsThe training program shall provide
				validated voluntary training that—
									(1)reaches multiple disciplines, including
				Federal, State, and local government officials, commercial personnel and
				management, and governmental and nongovernmental emergency response
				providers;
									(2)provides training at the awareness,
				performance, and management and planning levels;
									(3)uses multiple training mediums and
				methods;
									(4)is coordinated with training provided by
				government training facilities, academic institutions, private organizations,
				and other entities that provide specialized, state-of-the-art training for
				governmental and nongovernmental emergency responder providers or commercial
				personnel and management;
									(5)uses, as appropriate, government training
				facilities, courses provided by community colleges, public safety academies,
				State and private universities, and other facilities;
									(6)is consistent with, and supports
				implementation of, the National Incident Management System, the National
				Response Framework, the National Infrastructure Protection Plan, the National
				Preparedness Guidance, the National Preparedness Goal, the National Maritime
				Transportation Security Plan, and other such national initiatives, and any
				successors thereto;
									(7)is evaluated against clear and consistent
				performance measures;
									(8)addresses security requirements under
				chemical facility security plans; and
									(9)educates, trains, and involves individuals
				in neighborhoods around chemical facilities on how to observe and report
				security risks.
									2103.Chemical security exercise program
								(a)In generalActing through the Administrator of the
				Federal Emergency Management Agency and in coordination with Under Secretary
				for National Protection and Programs, the Secretary shall develop a voluntary
				chemical security exercise program (referred to in this section as the
				exercise program) for the purpose of offering voluntary testing
				and evaluation of the capabilities of the Federal Government, State
				governments, commercial personnel and management, governmental and
				nongovernmental emergency response providers, the private sector, or any other
				organization or entity, as the Secretary determines to be appropriate, to
				prevent, prepare for, mitigate against, respond to, and recover from acts of
				terrorism, natural disasters, and other emergencies at chemical
				facilities.
								(b)RequirementsUnder the exercise program, the Secretary
				shall conduct, on a periodic basis, voluntary joint security exercises at
				chemical facilities that are—
									(1)scaled and tailored to the needs of each
				chemical facility;
									(2)for the highest risk chemical facilities,
				as determined by the Secretary, live training exercises;
									(3)as realistic as practicable and based on
				current risk assessments, including credible threats, vulnerabilities, and
				consequences;
									(4)consistent with the National Incident
				Management System, the National Response Framework, the National Infrastructure
				Protection Plan, the National Preparedness Guidance, the National Preparedness
				Goal, the National Maritime Transportation Security Plan, and other such
				national initiatives, and any successors thereto;
									(5)evaluated against clear and consistent
				performance measures;
									(6)assessed to learn best practices, which
				shall be shared with appropriate Federal, State, and local officials,
				commercial personnel and management, governmental and nongovernmental emergency
				response providers, and the private sector;
									(7)followed by remedial action in response to
				lessons learned; and
									(8)designed to assist State and local
				governments and chemical facilities in designing, implementing, and evaluating
				exercises that—
										(A)conform to the requirements of this
				paragraph; and
										(B)are consistent with any applicable Buffer
				Zone Protection Plan, State homeland security plan, or urban area homeland
				security plan.
										2104.Voluntary technical
				assistance program
								(a)EstablishmentThe
				Secretary, acting through the Assistant Secretary for Infrastructure
				Protection, in coordination with the Under Secretary for Science and
				Technology, and in consultation with the Board, shall establish a voluntary
				technical assistance program under which, upon request by the owner or operator
				of a covered chemical facility, and subject to the availability of resources at
				the Department, the Secretary may provide nonbinding assistance or
				recommendations to the owner or operator to—
									(1)reduce the risk or
				consequences associated with a successful act of terrorism against a covered
				chemical facility, including the reduction of risk or consequences—
										(A)sufficient to decrease
				the risk-based tier assigned to the covered chemical facility under the
				Chemical Facility Anti-Terrorism Standards; or
										(B)such that the covered
				chemical facility no longer presents a high level of security risk; or
										(2)aid in compliance with
				the risk based performance standards applicable to the covered chemical
				facility under the Chemical Facility Anti-Terrorism Standards.
									(b)Voluntary nature of
				assistance
									(1)In
				generalThe decision to—
										(A)participate in the
				voluntary technical assistance program under this section; or
										(B)implement any assistance
				or recommendations provided by the Secretary under this section,
										shall
				be at the sole discretion of the owner or operator of a covered chemical
				facility.(2)No required
				assessmentThe Secretary may not require the owner or operator of
				a covered chemical facility to—
										(A)consider any assistance
				or recommendation provided under this section as part of a security
				vulnerability assessment under the Chemical Facility Anti-Terrorism Standards;
				or
										(B)assess, directly or
				indirectly, the costs, benefits, economic or technical feasibility, or
				practicality of implementing any assistance or recommendation provided under
				this section.
										(3)Site security plan
				reviewIf the site security plan for a covered chemical facility
				satisfies the risk-based performance standards applicable to the covered
				chemical facility under the Chemical Facility Anti-Terrorism Standards, the
				Secretary may not disapprove the site security plan based on—
										(A)a decision by the owner
				or operator of a covered chemical facility not to—
											(i)participate in the
				voluntary technical assistance program under this section; or
											(ii)implement assistance or
				a recommendation provided by the Secretary under this section; or
											(B)the presence or absence
				of a particular security measure.
										(4)Effect on
				tieringAt the request of the owner or operator of a covered
				chemical facility, the Secretary shall advise the owner or operator of the
				overall effect that implementing all categories of assistance or
				recommendations provided by the Secretary under this section would have on the
				determination by the Secretary—
										(A)of the placement of the
				covered chemical facility in a risk-based tier under the Chemical Facility
				Anti-Terrorism Standards; or
										(B)regarding whether the
				covered chemical facility would no longer present a high level of security
				risk.
										(5)Civil
				liability
										(A)In
				generalSubject to subparagraph (B), no action, or failure to
				act, by the owner or operator of a covered chemical facility relating to
				assistance or a recommendation provided by the Secretary under this section
				shall be interpreted, construed, implied, or applied to create any liability or
				cause of action for compensation for bodily injury, any other injury, or
				property damage to any person that may result from an act of terrorism or
				incident at the covered chemical facility.
										(B)Additional or
				intervening acts or omissionsSubparagraph (A) shall not apply to
				any injury or damage caused by any additional or intervening act or omission of
				the owner or operator of a covered chemical facility.
										(C)Rule of
				constructionExcept as provided in this section, nothing in
				subparagraph (A) shall be construed to abrogate or limit any right, remedy, or
				authority that the Federal Government, any State or local government, or any
				entity or agency of the Federal Government or a State or local government may
				possess under any other provision of law.
										(c)Best
				practicesSubject to subsection (d), the Secretary shall develop
				a repository for information and data on best practices and cost-effective
				technologies for implementing the Chemical Facility Anti-Terrorism Standards
				and the voluntary technical assistance program under this section.
								(d)Information
				protectionAny information obtained by the Secretary under the
				voluntary technical assistance program under this section or for purposes of
				subsection (c) shall—
									(1)to the extent that the
				information may reveal vulnerabilities or other details of the security
				capabilities of a covered chemical facility that may be exploited by
				terrorists, be protected as chemical-terrorism vulnerability information under
				the Chemical Facility Anti-Terrorism Standards; and
									(2)to the extent that the
				information may reveal trade secrets or commercial or financial information
				that is not customarily in the public domain, be protected as though the
				information was voluntarily shared critical infrastructure information under
				section 214, except that the requirement under section 214 that the information
				be voluntarily submitted, including the requirement for an express statement
				specified in section 214(a)(2), shall not apply to information obtained under
				this section.
									(e)Report on lessons
				learnedNot later than October 4, 2013, the Secretary, in
				coordination with the Board, shall submit to the Committee on Homeland Security
				and Governmental Affairs of the Senate and the Committee on Homeland Security
				of the House of Representatives a report regarding lessons learned from the
				voluntary technical assistance program under this section.
								(f)Availability of
				appropriationsOf the amounts made available for the Chemical
				Facility Anti-Terrorism Standards for each of fiscal years 2011 through 2015,
				not less than $5,000,000 shall be made available for the provision of voluntary
				technical assistance under this section.
								2105.Chemical Facility
				Security Advisory Board
								(a)EstablishmentNot
				later than 90 days after the date of enactment of this section, the Secretary
				shall establish under section 871 a Chemical Facility Security Advisory
				Board.
								(b)ResponsibilitiesThe
				Board shall advise the Secretary on the implementation of the Chemical Facility
				Anti-Terrorism Standards, including regarding the implementation of the
				voluntary technical assistance program under section 2103.
								(c)MembershipThere
				shall be 9 members of the Board, who shall be appointed by the Secretary and
				shall represent a geographic and substantive cross-section of the United
				States, including—
									(1)not less than 5 owners or
				operators of covered chemical facilities;
									(2)not less than 2 employees
				of covered chemical facilities with direct responsibility for process design
				and engineering, production and operations, or chemical process security,
				and
									(3)not less than 2 other
				experts in the fields of chemistry, security, process design and engineering,
				process controls and instrumentation, environmental health and safety,
				maintenance, production and operations, or chemical process security.
									(d)TermThe
				members of the Board shall be appointed for such terms as the Secretary may
				determine.
								(e)Applicability of
				Federal Advisory Committee ActThe Federal Advisory Committee Act
				(5 U.S.C. App.) shall apply to the Board.
								2106.Authorization of
				appropriationsThere are
				authorized to be appropriated to the Secretary such sums as are necessary to
				carry out this
				title.
							.
				(2)Table of contentsThe table of contents in section 1(b) of
			 the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by
			 inserting after the item relating to section 2022 the following:
					
						
							TITLE XXI—Chemical facility
				security
							Sec. 2101. Definitions.
							Sec. 2102. Chemical security training
				program.
							Sec. 2103. Chemical security exercise
				program.
							Sec. 2104. Voluntary technical assistance
				program.
							Sec. 2105. Chemical Facility Security Advisory
				Board.
							Sec. 2106. Authorization of
				appropriations.
						
						.
				Amend the title so as to
	 read: An Act to extend the chemical facility security program of the
	 Department of Homeland Security, and for other
	 purposes..
	
		December 16, 2010
		Reported with an amendment and an amendment to the
		  title
	
